--------------------------------------------------------------------------------

Exhibit 10.2


THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 28, 2020 among CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent. 
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below and
amended hereby).
 
RECITALS
 
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, have entered into that certain Credit Agreement dated as of
September 5, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrower has requested that (a) the Lenders amend the Credit
Agreement as set forth below and (b) each Lender identified on Schedule 2.01
attached hereto provide a Revolving B Credit Commitment in the amount set forth
opposite such Lender’s name on Schedule 2.01 attached hereto under the caption
“Revolving B Credit Commitment”, subject to the terms and conditions specified
in this Amendment and the Credit Agreement as amended hereby.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Establishment of Revolving B Credit Commitments.  Subject to the
terms and conditions set forth herein and in the Credit Agreement (as amended
hereby), Revolving B Credit Commitments are hereby established pursuant to
Section 2.18 of the Credit Agreement (as amended hereby) in an aggregate
principal amount of $39,394,736.84.  Upon the effectiveness of this Amendment,
each Lender identified on Schedule 2.01 attached hereto has and provides a
Revolving B Credit Commitment in the amount set forth opposite such Lender’s
name on Schedule 2.01 attached hereto under the caption “Revolving B Credit
Commitment”, and each such Lender with a Revolving B Credit Commitment severally
agrees to make Revolving B Credit Advances in Dollars to the Borrower as set
forth in, and subject to the terms and conditions set forth in, the Credit
Agreement (as amended hereby).


2.           Amendments.  Subject to the terms and conditions set forth herein,
the Credit Agreement is hereby amended as follows:
 
(a)          The Credit Agreement is amended in its entirety to read in the form
attached hereto as Annex A.
 
(b)          Schedule 2.01 to the Credit Agreement is deleted and Schedule 2.01
attached hereto is attached to the Credit Agreement as Schedule 2.01 thereto.
 
(c)         Exhibits B and F to the Credit Agreement are amended and restated in
their entireties to read in the forms attached hereto as Exhibits B and F,
respectively.
 
Except as set forth in Sections 2(b) and (c), all schedules and exhibits to the
Credit Agreement (as amended prior to the date hereof) shall not be modified or
otherwise affected hereby. The parties acknowledge that the amendments to
Section 2.18 of the Credit Agreement shall be deemed effective immediately prior
to effectiveness of the other amendments to the Credit Agreement set forth
herein and the establishment of the Revolving B Credit Commitments pursuant
hereto.
 
1

--------------------------------------------------------------------------------


3.           Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent:
 
(a)         receipt by the Administrative Agent of counterparts of this
Amendment duly executed by (i) an authorized officer acceptable to the
Administrative Agent of each Loan Party, (ii) the Required Lenders and each
Revolving B Lender, and (iii) the Administrative Agent;
 
(b)       receipt by the Administrative Agent of counterparts of the Security
Agreement duly executed by (i) an authorized officer acceptable to the
Administrative Agent of each Loan Party and (ii) the Collateral Agent;
 
(c)          receipt by the Administrative Agent of the following, in form and
substance satisfactory to the Administrative Agent:
 
(i)           completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Collateral Agent’s sole discretion, to
perfect the Collateral Agent’s security interest in the Collateral;
 
(ii)         duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Collateral Agent’s
sole discretion, to perfect the Collateral Agent’s security interest in the
United States registered intellectual property of the Loan Parties;
 
(iii)         evidence of the completion of all other recordings and filings of
or with respect to the Security Agreement that the Collateral Agent may deem
necessary or desirable in order to perfect and protect the Liens created
thereunder, and
 
(iv)         evidence that all other action that the Collateral Agent may deem
necessary or desirable in order to perfect and protect the first priority Liens
created under the Security Agreement has been taken;
 
(d)          receipt by the Administrative Agent of insurance policies or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including
naming the Collateral Agent and its successors and assigns as additional insured
(in the case of liability insurance) or loss payee (in the case of property
insurance) on behalf of the Lenders;
 
(e)          receipt by the Administrative Agent of a favorable opinion Bass,
Berry & Sims PLC, counsel for the Loan Parties addressed to the Administrative
Agent and the Lenders with respect to the Loan Parties, the Loan Documents, this
Amendment and such other matters as the Lenders shall reasonably request (which
such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof);
 
(f)          receipt by the Administrative Agent of the following, in form and
substance satisfactory to the Administrative Agent:
 
2

--------------------------------------------------------------------------------


(i)           certified copies of (A) the resolutions of the Board of Directors
(or other governing body) of each Loan Party approving this Amendment and each
Loan Document to which it is or is to be a party as in full force and effect on,
and without amendment or modification as of, the Third Amendment Effective Date,
and of all documents evidencing other necessary corporate action and
governmental approvals and (B) other third party approvals and consents, if any,
with respect to this Amendment and each Loan Document to which it is or is to be
a party;
 
(ii)          a copy of a certificate of the Secretary of State (or other
appropriate officer) of the jurisdiction of incorporation or formation of each
Loan Party, dated reasonably near the Third Amendment Effective Date, certifying
(A) as to a true and correct copy of the charter or certificate of formation,
and each amendment thereto, of such Loan Party and each amendment thereto on
file in such Secretary’s office and (B) that (1) such Loan Party has paid all
franchise taxes to the date of such certificate and (2) such Loan Party is duly
incorporated or formed and in good standing or presently subsisting under the
laws of the State of the jurisdiction of its incorporation or formation; and
 
(iii)        a certificate of each Loan Party, signed on behalf of such Loan
Party by a Responsible Officer and its Secretary or any Assistant Secretary,
dated the Third Amendment Effective Date (the statements made in which
certificate shall be true on and as of the date of the Third Amendment Effective
Date), certifying as to (A) the absence of any amendments to the charter or
other organizational documents of such Loan Party since the date of the
certificate referred to in clause (f)(ii) above, (B) a true and correct copy of
the bylaws, limited partnership agreement or limited liability operating
agreement, as applicable, of such Loan Party as in effect on the date on which
the resolutions referred to in clause (f)(i) above were adopted and on the Third
Amendment Effective Date, (C) the due incorporation or formation and good
standing or valid existence of such Loan Party as a corporation, limited
partnership or limited liability company, as the case may be, organized under
the laws of the jurisdiction of its incorporation or formation, and the absence
of any proceeding for the dissolution or liquidation of such Loan Party and (D)
the names and true signatures of the officers of such Loan Party authorized to
sign this Amendment and each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder; and
 
(g)        the Borrower shall have paid (i) all accrued fees of the Agents, the
Arrangers and the Lender Parties (including all amounts due and payable pursuant
to any fee letter executed in connection herewith) and (ii) all reasonable costs
and expenses of the Administrative Agent (including reasonable and documented
fees and expenses of its legal counsel) in connection with this Amendment to the
extent invoiced prior to or on the date hereof (paid directly to such counsel if
requested by the Administrative Agent), without prejudice to a final settling of
accounts between the Administrative Agent and the Borrower.
 
4.           Miscellaneous.
 
(a)         The Credit Agreement (as amended hereby) and the obligations of the
Loan Parties thereunder and under the other Loan Documents are hereby ratified
and confirmed and shall remain in full force and effect according to their
terms.  This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent or any Lender of any rights and remedies under the Loan
Documents, at law or in equity.
 
(b)         Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
 
3

--------------------------------------------------------------------------------


(c)          The Borrower and the Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders as follows:
 
(i)           Each Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Amendment.  This Amendment and the execution and performance hereof by the
Loan Parties do not conflict with any Loan Party’s organizational documents or
any law, agreement or obligation by which any Loan Party is bound.
 
(ii)          This Amendment has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity.
 
(iii)         No approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment.
 
(d)      The Loan Parties represent and warrant to the Administrative Agent and
the Lenders that (i) after giving effect to this Amendment, the representations
and warranties contained in each Loan Document are true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified by materiality or Material Adverse Effect, such representation or
warranty is true and correct in all respects) on and as of the date hereof as
though made on and as of the date hereof, other than any such representations or
warranties that, by their express terms, refer to a specific earlier date, in
which case as of such specific date, and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.
 
(e)         Each Lender party hereto represents and warrants that, after giving
effect to this Amendment, the representations and warranties of such Lender set
forth in the Credit Agreement (as amended hereby) are true and correct as of the
date hereof.  Each party hereto acknowledges and agrees to the provisions set
forth in Section 9.24 of the Credit Agreement.
 
(f)         This Amendment shall constitute a Loan Document for all purposes.
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Amendment.  This Amendment constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Amendment will inure to the benefit
of and bind the respective successors and permitted assigns of the parties
hereto.
 
4

--------------------------------------------------------------------------------


(h)          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  THE TERMS OF SECTIONS 9.05 AND 9.06 OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.
 
[SIGNATURE PAGES FOLLOW]


5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
BORROWER:
CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation
   
 
By:

/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Senior Vice President, General Counsel and Secretary
     
GUARANTORS:
CBOCS SUPPLY, INC.,
a Tennessee corporation
       
By:

/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
     
CBOCS WEST, INC.,
a Nevada corporation
       
By:

/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
     
CB MUSIC LLC,
 
a Tennessee limited liability company
     
By:

/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
     
CB EATERTAINMENT, INC.,
 
a Delaware corporation
     
By:

/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Vice President, General Counsel and
     
Secretary



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
CBOCS PENNSYLVANIA, LLC,
 
a Pennsylvania limited liability company
       
By:

/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
       
CBOCS DISTRIBUTION, INC.,
 
a Tennessee corporation
       
By:

/s/ Jeffery M. Wilson
   
Name:
Jeffery M. Wilson
   
Title:
Treasurer
       
ROCKING CHAIR, INC.,
 
a Nevada corporation
       
By:

/s/ Donna Roberts
   
Name:
Donna Roberts
   
Title:
Assistant Secretary
       
CBOCS TEXAS, LLC,
 
a Tennessee limited liability company
       
By:

/s/ Jeffery M. Wilson
   
Name:
Jeffery M. Wilson
   
Title:
President and Treasurer
       
CBOCS PROPERTIES, INC.,
 
a Michigan corporation
       
By:

/s/ S. Victoria Harvey
   
Name:
S. Victoria Harvey
   
Title:
President



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT
 
AND COLLATERAL AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent
     
By:
 
/s/ Linda Mackey
   
Name:
Linda Mackey
   
Title:
Vice Presdient



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------


LENDERS:
BANK OF AMERICA, N.A.,
 
as an Issuing Bank, Swing Line Bank and a Lender
         
By:

/s/ Robert J. Beckley
   
Name:
Robert J. Beckley
   
Title:
Senior Vice President



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank and a Lender
       
By:

/s/ Denise Crouch
   
Name:
Denise Crouch
   
Title:
Vice President



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT


--------------------------------------------------------------------------------



 
COÖPERATIEVE RABOBANK U.A., NEW YORK
BRANCH, as a Lender
       
By:
 
/s/ Sarah Fleet
   
Name:
Sarah Fleet
   
Title:
Executive Director
         
By:

/s/ Hunter Odom
   
Name:
Hunter Odom
   
Title:
Vice Presdient



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
REGIONS BANK, as a Lender
       
By:

/s/ Ryan Fischer
 

Name:
Ryan Fischer
 

Title:
Managing Director



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
TRUIST BANK, as a Lender
        
By:

/s/ Matthew J. Davis
   
Name:
Matthew J. Davis
   
Title:
Senior Vice President



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
     
By:
 
/s/ Sean P. Walters
   
Name:
Sean P. Walters
   
Title:
Vice President

 
CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
     
By:
 
/s/ Tracey Silverman
   
Name:
Tracey Silverman
   
Title:
Senior Vice President



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
FIRST HORIZON BANK, as a Lender
     
By:
 
/s/ Brian Reeves
   
Name:
Brian Reeves
   
Title:
Senior Vice President



 
CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
SYNOVUS BANK, as a Lender
     
By:
 
/s/ Chandra Cockrell
   
Name:
Chandra Cockrell
   
Title:
Relationship Manager



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
PINNACLE BANK, as a Lender
     
By:

/s/ William H. Diehl
   
Name:
William H. Diehl
   
Title:
Senior Vice President



CRACKER BARREL OLD COUNTRY STORE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------


Annex A
 
Amended Credit Agreement
 
(See attached).
 

ANNEX A

--------------------------------------------------------------------------------


ANNEX A



--------------------------------------------------------------------------------



Published CUSIP Number:  22409JAF6

Revolver A CUSIP Number:   22409JAG4
 Revolver B CUSIP Number:   22409JAH2
 


CREDIT AGREEMENT
 
Dated as of September 5, 2018
 
among
 
CRACKER BARREL OLD COUNTRY STORE, INC.,
as Borrower,
 
THE SUBSIDIARY GUARANTORS NAMED HEREIN,
as Guarantors,
 
THE LENDERS, SWING LINE BANK AND ISSUING BANKS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
and
TRUIST BANK (f/k/a Branch Banking and Trust Company
and as successor by merger to SunTrust Bank),
as Co-Syndication Agents
 
REGIONS BANK,
U.S. BANK NATIONAL ASSOCIATION,
TRUIST BANK (f/k/a Branch Banking and Trust Company),
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
and
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent


--------------------------------------------------------------------------------



BOFA SECURITIES, INC.,
WELLS FARGO SECURITIES, LLC,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
ANNEX A

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Section
 
Page
   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
     
SECTION 1.01
Certain Defined Terms
1
 
SECTION 1.02
Computation of Time Periods; Other Definitional Provisions
31
 
SECTION 1.03
Accounting Terms
31
 
SECTION 1.04
UCC Terms
31
 
SECTION 1.05
Rounding
31
 
SECTION 1.06
References to Agreement and Laws
32
 
SECTION 1.07
Times of Day
32
 
SECTION 1.08
Letter of Credit Amounts
32
   
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
32
     
SECTION 2.01
Revolving Credit Advances
32
 
SECTION 2.02
Making the Advances
33
 
SECTION 2.03
Issuance of and Drawings and Reimbursement Under Letters of Credit
34
 
SECTION 2.04
Repayment of Advances
42
 
SECTION 2.05
Termination or Reduction of the Commitments
43
 
SECTION 2.06
Prepayments
43
 
SECTION 2.07
Interest
44
 
SECTION 2.08
Fees
45
 
SECTION 2.09
Conversion of Advances
46
 
SECTION 2.10
Increased Costs; Changed Circumstances; Indemnity
46
 
SECTION 2.11
Payments and Computations
49
 
SECTION 2.12
Taxes
52
 
SECTION 2.13
Sharing of Payments, Etc
55
 
SECTION 2.14
Use of Proceeds
56
 
SECTION 2.15
Defaulting Lenders
56
 
SECTION 2.16
Evidence of Debt
58
 
SECTION 2.17
Replacement of Lenders
59
 
SECTION 2.18
Increase to Revolving Credit Commitments
59
 
SECTION 2.19
Successor LIBOR
60
 
SECTION 2.20
Swing Line Advances
62
   
ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
64
     
SECTION 3.01
Conditions Precedent to Effectiveness
64
 
SECTION 3.02
Conditions Precedent to Each Borrowing and Issuance and Renewal
68
 
SECTION 3.03
Determinations Under Section 3.01
68
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
68
     
SECTION 4.01
Representations and Warranties of the Loan Parties
68
   
ARTICLE V COVENANTS OF THE LOAN PARTIES
75
     
SECTION 5.01
Affirmative Covenants
75
 
SECTION 5.02
Negative Covenants
80
 
SECTION 5.03
Reporting Requirements
89



i

--------------------------------------------------------------------------------



 
SECTION 5.04
Financial Covenants
92
   
ARTICLE VI EVENTS OF DEFAULT
93
     
SECTION 6.01
Events of Default
93
 
SECTION 6.02
Actions in Respect of the Letters of Credit upon Default
95
   
ARTICLE VII THE AGENTS
96
 
SECTION 7.01
Appointment and Authority
96
 
SECTION 7.02
Rights as a Lender
96
 
SECTION 7.03
Exculpatory Provisions
96
 
SECTION 7.04
Reliance by the Administrative Agent
97
 
SECTION 7.05
Delegation of Duties
97
 
SECTION 7.06
Resignation of Administrative Agent
98
 
SECTION 7.07
Non-Reliance on Administrative Agent and Other Lenders
99
 
SECTION 7.08
No Other Duties, etc
99
 
SECTION 7.09
Collateral and Guaranty Matters
99
 
SECTION 7.10
Secured Hedge Agreements and Secured Cash Management Agreements
100
 
SECTION 7.11
ERISA Matters
100
   
ARTICLE VIII GUARANTY
102
     
SECTION 8.01
Guaranty; Limitation of Liability
102
 
SECTION 8.02
Guaranty Absolute
103
 
SECTION 8.03
Waivers and Acknowledgments
104
 
SECTION 8.04
Payments Free and Clear of Taxes, Etc
105
 
SECTION 8.05
Continuing Guaranty; Assignments
105
 
SECTION 8.06
Subrogation
105
 
SECTION 8.07
Guaranty Supplements
106
 
SECTION 8.08
Subordination
106
 
SECTION 8.09
Keepwell
107
   
ARTICLE IX MISCELLANEOUS
107
     
SECTION 9.01
Notices
107
 
SECTION 9.02
Amendments, Waivers and Consents
110
 
SECTION 9.03
Expenses; Indemnity
112
 
SECTION 9.04
Right of Set Off
113
 
SECTION 9.05
Governing Law; Jurisdiction, Etc
114
 
SECTION 9.06
Waiver of Jury Trial
115
 
SECTION 9.07
Reversal of Payments
115
 
SECTION 9.08
Injunctive Relief
115
 
SECTION 9.09
Accounting Matters
115
 
SECTION 9.10
Successors and Assigns; Participations
115
 
SECTION 9.11
Confidentiality
119
 
SECTION 9.12
Performance of Duties
120
 
SECTION 9.13
All Powers Coupled with Interest
120
 
SECTION 9.14
Survival
120
 
SECTION 9.15
Titles and Captions
120
 
SECTION 9.16
Severability of Provisions
120
 
SECTION 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
121
 
SECTION 9.18
Term of Agreement
121
 
SECTION 9.19
USA PATRIOT Act
121



ii

--------------------------------------------------------------------------------



 
SECTION 9.20
Independent Effect of Covenants
122
 
SECTION 9.21
Inconsistencies with Other Documents
122
 
SECTION 9.22
No Advisory or Fiduciary Responsibility
122
 
SECTION 9.23
Interest Rate Limitation
123
 
SECTION 9.24
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
123
 
SECTION 9.25
Acknowledgement Regarding any Supported QFC
124



iii

--------------------------------------------------------------------------------


SCHEDULES
         
Schedule I
-
Guarantors
Schedule 1.01
-
Existing Letters of Credit
Schedule 2.01
-
Commitments and Pro Rata Shares
Schedule 2.01A
-
Letter of Credit Commitments
Schedule 4.01(b)
-
Subsidiaries
Schedule 4.01(d)
-
Authorizations, Approvals, Actions, Notices and Filings
Schedule 4.01(f)
-
Disclosed Litigation
Schedule 4.01(p)
-
ERISA Plans and Multiemployer Plans
Schedule 4.01(q)
-
Environmental Disclosure
Schedule 4.01(r)
-
Open Years
Schedule 4.01(t)
-
Owned Real Property
Schedule 4.01(u)
-
Leased Real Property
Schedule 4.01(v)
-
Intellectual Property
Schedule 4.01(aa)
-
Labor and Collective Bargaining Agreements
Schedule 5.02(a)
-
Liens
Schedule 5.02(b)
-
Debt
Schedule 5.02(f)
-
Investments
     
EXHIBITS
         
Exhibit A
-
Form of Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Assignment and Assumption
Exhibit D
-
Form of Guaranty Supplement
Exhibit E
-
Form of Solvency Certificate
Exhibit F
 
Form of Notice of Loan Prepayment
Exhibit G
 
Form of Secured Party Designation Notice
Exhibit H
 
Form of Letter of Credit Report



iv

--------------------------------------------------------------------------------


CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of September 5, 2018, among CRACKER BARREL OLD
COUNTRY STORE, INC., a Tennessee corporation (the “Borrower”), the Guarantors
(as hereinafter defined), the lenders who are or may become a party to this
Agreement pursuant to the terms hereof (collectively with the lenders party
hereto, the “Lenders”), and BANK OF AMERICA, N.A., as collateral agent (together
with any successor collateral agent appointed pursuant to Article VII, in such
capacity, the “Collateral Agent”) for the Secured Parties (as hereinafter
defined) and as administrative agent (together with any successor administrative
agent appointed pursuant to Article VII, in such capacity, the “Administrative
Agent” and, together with the Collateral Agent, the “Agents”) for the Lender
Parties (as hereinafter defined).
 
PRELIMINARY STATEMENTS:
 
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01   Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Additional Guarantor” has the meaning specified in Section 8.07.
 
“Administrative Agency Fee Letter” means the fee letter dated July 17, 2018,
among the Borrower, Bank of America and BofA Securities, Inc. (as successor to
Merrill Lynch, Pierce, Fenner & Smith, Incorporated).
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means a Revolving A Credit Advance, a Revolving B Credit Advance, a
Swing Line Advance or an L/C Borrowing.
 

--------------------------------------------------------------------------------


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
 
“Agents” has the meaning specified in the recital of parties to this Agreement.
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc. 
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected
Party”(as defined in the Master Agreement), and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of Master
Agreement), (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party or Subsidiary of a Loan Party that is
a party to such Hedge Agreement determined by the Administrative Agent based on
the settlement price of such Hedge Agreement on such date of determination, or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party that is a party to such Hedge Agreement determined by
the Administrative Agent as the amount, if any, by which (i) the present value
of the future cash flows to be paid by such Loan Party or Subsidiary exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party or Subsidiary pursuant to such Hedge Agreement.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Percentage” means the respective percentage per annum determined by
reference to the Consolidated Total Leverage Ratio as set forth below:
 
2

--------------------------------------------------------------------------------


Level
Consolidated Total
Leverage Ratio
Eurodollar Rate
Advance
Base Rate
Advance
Revolving
Credit
Commitment
Fees
I
Less than 1.00 to 1.00
2.00%
1.00%
0.15%
II
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
2.25%
1.25%
0.20%
III
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
2.50%
1.50%
0.25%
IV
Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00
2.75%
1.75%
0.30%
V
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
3.00%
2.00%
0.40%
VI
Greater than or equal to 3.50 to 1.00
3.50%
2.50%
0.50%



Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date an Officer’s Compliance Certificate
is delivered pursuant to Section 5.03(b) or (c); provided, however, that if an
Officer’s Compliance Certificate is not delivered when due in accordance with
such Section, then, upon the request of the Required Lenders, Level VI shall
apply as of the first Business Day after the date on which such Officer’s
Compliance Certificate was required to have been delivered and shall remain in
effect until the first Business Day immediately following the date on which such
Officer’s Compliance Certificate is delivered in accordance with Section 5.03(b)
or (c), whereupon the Applicable Percentage shall be adjusted based upon the
calculation of the Consolidated Total Leverage Ratio contained in such Officer’s
Compliance Certificate.  The Applicable Percentage shall be based on Level V
from the Third Amendment Effective Date until the first Business Day immediately
following delivery of the Officer’s Compliance Certificate for the first full
fiscal quarter ended after the Third Amendment Effective Date.
 
Notwithstanding the foregoing, in the event that any financial statement or the
Officer’s Compliance Certificate is shown to be inaccurate (regardless of
whether (i) this Agreement is in effect, (ii) the Revolving Credit Commitments
are in effect, or (iii) any Extension of Credit is outstanding when such
inaccuracy is discovered or such financial statement or the Officer’s Compliance
Certificate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Officer’s Compliance Certificate for such Applicable Period, (B) the
Applicable Percentage for such Applicable Period shall be determined as if the
Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (z) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Percentage for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with Sections 2.07
and 2.09.  Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 2.07(b) and 6.01 nor
any of their other rights under this Agreement.  The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
 
3

--------------------------------------------------------------------------------


 
“Appropriate Lender” means, at any time, with respect to (a) the Revolving A
Credit Facility, a Revolving A Lender at such time, (b) the Revolving B Credit
Facility, a Revolving B Lender at such time, (c) the Letter of Credit Facility,
(i) the Issuing Banks and (ii) if the other Revolving A Lenders have made L/C
Advances pursuant to Section 2.03(c) that are outstanding at such time, each
such other Revolving A Lender and (c) the Swing Line Facility, (i) the Swing
Line Bank and (ii) if the other Revolving A Lenders have made Swing Line
Advances pursuant to Section 2.20(c) that are outstanding at such time, each
such other Revolving A Lender.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.
 
“Arrangers” means BofA Securities, Wells Fargo Securities, LLC, Coöperatieve
Rabobank U.A., New York Branch and SunTrust Robinson Humphrey, Inc., in their
capacities as joint lead arrangers and joint bookrunners, and in each case, any
successors.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.10), and accepted by the Administrative Agent,
in accordance with Section 9.10 and in substantially the form of Exhibit C
hereto or any other form (including an electronic documentation form generated
by use of an electronic platform) approved by the Administrative Agent.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.0%; provided that
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
 
4

--------------------------------------------------------------------------------



“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“BofA Securities” means BofA Securities, Inc. (as successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated), in its capacity as a joint lead arranger
and joint bookrunner.
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower Materials” has the meaning specified in Section 5.03.
 
“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.
 
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under Applicable Law of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Advance, means any such day that is also
a day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases and under which the Borrower or any of
its Subsidiaries is the lessee or obligor, excluding any ground leases.
 
5

--------------------------------------------------------------------------------


“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
one year from the date of issuance thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that (i) is
a Lender Party or a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition, (iii) is organized under the laws of the United States or any
State thereof and (iv) has combined capital and surplus of at least $1 billion,
(c) commercial paper issued by any corporation organized under the laws of any
State of the United States and rated at least “Prime-2” (or the then equivalent
grade) by Moody’s or “A-2” (or the then equivalent grade) by S&P, (d)
Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition, or (e) any repurchase agreement entered into with
either any Lender Party or any other commercial banking institution of the
nature referred to in clause (b) of this definition, secured by a fully
perfected Lien in any obligation of the type described in any of clauses (a)
through (c) of this definition, having a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation thereunder of such Lender Party or other commercial banking
institution.
 
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party or Subsidiary, is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent or
(b) at the time it (or its Affiliate) becomes a Lender (including on the
Effective Date), is a party to a Cash Management Agreement with a Loan Party or
Subsidiary, in each case in its capacity as a party to such Cash Management
Agreement; provided, that, for any of the foregoing to be included as a “Secured
Cash Agreement” on any date of determination by the Administrative Agent, the
applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S.  Environmental Protection
Agency.
 
“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
6

--------------------------------------------------------------------------------


“Change of Control” means the occurrence of any of the following: (a) during any
period of 24 consecutive months, commencing before or after the date of this
Agreement, Continuing Directors shall cease to constitute a majority of the
board of directors of the Borrower because they are neither (i) nominated by
those Persons on the Borrower’s board of directors on the Effective Date nor
(ii) appointed by directors so nominated;  or (b) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Equity or Voting
Interests of the Borrower (or other securities convertible into such Equity or
Voting Interests) representing 25% or more of the combined voting power of all
Equity or Voting Interests of the Borrower; or (c) any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation, will result
in its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower; or (d)
the occurrence of a “change of control”, “change in control” or similar
circumstance under any material debt instrument of the Borrower.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
 
“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.
 
“Collateral Account” means an interest bearing account of the Borrower to be
designated by the Borrower as the Collateral Account and maintained with the
Collateral Agent.
 
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Collateral Documents” means the Pledge Agreement, the Security Agreement, each
of the collateral documents, instruments and agreements delivered pursuant to
Sections 5.01(i) or (j), and any other agreement that creates or purports to
create or perfect a Lien in favor of the Collateral Agent for the benefit of the
Secured Parties, including under any supplement to the Pledge Agreement.
 
“Commitment” means a Revolving A Credit Commitment or Revolving B Credit
Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Consolidated Debt for Borrowed Money” of any Person means, at any date of
determination, the sum of (a) all items that, in accordance with GAAP, would be
classified as indebtedness on a consolidated balance sheet of such Person at
such date and (b) all Synthetic Debt of such Person at such date.  The term
“Consolidated Debt for Borrowed Money” shall not include obligations of such
Person under bankers’ acceptances, letters of credit or similar facilities.
 
7

--------------------------------------------------------------------------------


“Consolidated EBITDA” means, for any period, the sum of (all determined on a
consolidated basis for the Borrower and its Subsidiaries in accordance with GAAP
for the most recently completed Measurement Period): (a) net income (or net
loss), plus (b) without duplication and to the extent deducted in determining
such net income (or net loss), the sum of (i) interest expense, (ii) income tax
expense, (iii) employee severance expenses not to exceed an aggregate of
$5,000,000 over the term of this Agreement, (iv) depreciation and amortization
expense, (v) all costs and expenses related to actual or threatened shareholder
activism, including but not limited to solicitation of proxies or consents for
the election or removal of one or more directors of the Borrower, not to exceed
an aggregate of $5,000,000 during any four consecutive fiscal quarter period,
and (vi) any other non-cash deductions, including non-cash compensation and
non-cash impairment charges (other than any deductions which require or
represent the accrual of a reserve for the payment of cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior
Measurement Period), in each case of the Borrower and its Subsidiaries, minus
(c) without duplication and to the extent included in determining such net
income (or net loss), the sum of (i) any non-cash gains and (ii) any gains (or
plus losses) realized in connection with any disposition of property (other than
any gains which represent the reversal of a reserve accrued for the payment of
cash charges in any future Measurement Period and any gains from sales of
inventory in the ordinary course of business).
 
“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case, of or by the Borrower and its Subsidiaries for or during such Measurement
Period.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a consolidated basis, without duplication (i) cash interest
payable on all Consolidated Debt for Borrowed Money plus (ii) interest expense
attributable to Capitalized Leases plus (iii) the net amount payable (or minus
the net amount receivable) under interest rate Hedge Agreements during such
period (whether or not actually paid or received during such period).
 
“Consolidated Total Leverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated Debt for Borrowed Money of the Borrower and its
Subsidiaries at such date to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period.
 
“Continuing Directors” means the directors of the Borrower on the Effective Date
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.
 
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Sections 2.09 or 2.10.
 
“Covenant Relief Period” means the period commencing on the Third Amendment
Effective Date and continuing through the last day of the fiscal quarter of the
Borrower ending on January 29, 2021.
 
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Covered Party” has the meaning specified in Section 9.25.
 
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.
 
8

--------------------------------------------------------------------------------


“Debt” of any Person means, without duplication, (a) all Consolidated Debt for
Borrowed Money, (b) all obligations of such Person for the deferred purchase
price of property or services (other than trade payables not overdue by more
than 60 days incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
Capitalized Leases, (f) all obligations of such Person under acceptance, letter
of credit or similar facilities, (g) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person or any warrants, rights or options
to acquire such Equity Interests, valued, in the case of Redeemable Preferred
Interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, other than amounts due for a period not
exceeding five (5) Business Days for the purchase of the Borrower’s outstanding
common stock as permitted by this Agreement, (h) all obligations of such Person
in respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Synthetic Debt of such Person, (j) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, Debt of any other Person of the kinds referred to in clauses (a) through (i)
of this definition and (k) all Debt referred to in clauses (a) through (i) of
this definition of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt.  The amount of any Debt referred to in clause (j) of this
definition shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Debt is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  For all purposes hereof, the Debt of any
Person shall include the Debt of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such Debt is
expressly made non-recourse to such Person.
 
“Debtor Relief Laws” means the Federal Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief related Applicable Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any Event of Default specified in Section 6.01 or any event that
would constitute an Event of Default but for the passage of time or the
requirement that written notice be given or both.
 
“Default Interest” has the meaning specified in Section 2.07(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
9

--------------------------------------------------------------------------------


“Defaulting Lender” means, subject to Section 2.15(g), any Lender that (a) has
failed to fund any portion of the Revolving Credit Advances, participations in
Letters of Credit or participations in Swing Line Advances required to be funded
by it hereunder within two Business Days of the date required to be funded by it
hereunder unless (in the case of a funding of Revolving Credit Advances only)
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any Lender Party any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless such amount
is the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or under other
agreements in which it commits or is obligated to extend credit, or (d) has, or
has a direct or indirect parent company that has, (i) become or is insolvent or
become the subject of a bankruptcy or insolvency proceeding, or had a receiver,
conservator, trustee or custodian appointed for it, or taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (ii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.   Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(g)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the
Issuing Banks, the Swing Line Bank and each other Lender promptly following such
determination.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject or target of any Sanctions.
 
“Disclosed Litigation” has the meaning specified in Section 3.01(d).
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


10

--------------------------------------------------------------------------------


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.10(b)(iii))
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code.
 
11

--------------------------------------------------------------------------------


“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraphs (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days; (b) a Plan fails to make the minimum required
contribution as defined in Section 303(a) of ERISA or applies for a waiver under
Section 301(c) of ERISA; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar Rate” means:
 
(a)         for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to the London Interbank Offered Rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; and
 
(b)         for any interest calculation with respect to a Base Rate Advance on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
 
provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Events of Default” has the meaning specified in Section 6.01 (for the avoidance
of doubt, with the passage of time or the giving of written notice as specified
in Section 6.01 completed).
 
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b)  any intellectual property for which a perfected Lien
thereon is not effected either by filing of a UCC financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c)  any
personal property (other than personal property described in clause (b) above or
clause (d) below) for which the attachment or perfection of a Lien thereon is
not governed by the UCC, (d) the Equity Interests of any Subsidiary that is a
CFC or a Subsidiary that is held directly or indirectly by a CFC to the extent
not required to be pledged to secure the Secured Obligations pursuant to the
Collateral Documents and (e) any property which is subject to a Lien of the type
described in Section 5.02(a)(iv) pursuant to documents that prohibit such Loan
Party from granting any other Liens in such property.
 
12

--------------------------------------------------------------------------------


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Guarantor for or the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation (such determination being made after giving effect to
any applicable keepwell, support or other agreement for the benefit of the
applicable Guarantor, including under Section 8.09).  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal for
the reasons identified in the immediately preceding sentence of this definition.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17), any United States withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.12(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.12(a) and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means that certain credit agreement dated as of
January 8, 2015 (as amended, restated, supplemented or otherwise modified from
time to time), by and among the Borrower, the lenders party thereto and Wells
Fargo Bank, National Association, as administrative agent thereunder.
 
“Existing Letters of Credit” means those letters of credit existing on the
Effective Date and identified on Schedule 1.01.
 
“Extension of Credit” means the making of an Advance or an L/C Credit Extension.
 
“Facility” means the Revolving A Credit Facility, the Revolving B Credit
Facility, the Swing Line Facility or the Letter of Credit Facility.
 
13

--------------------------------------------------------------------------------


“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof), or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with, and any regulations or official
interpretations thereof (including any Revenue Ruling, Revenue Procedure, Notice
or similar guidance issued by the U.S. Internal Revenue Service thereunder as a
precondition to relief or exemption from Taxes under such provisions), any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements implementing the foregoing.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code.
 
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
 
“Fee Letters” means, collectively, (a) the Administrative Agency Fee Letter, (b)
the Wells Fargo Fee Letter, (c) the Rabobank Fee Letter and (d) the Truist Fee
Letter.
 
“First Amendment Closing Date” means July 18, 2019.
 
“Fiscal Year” means the regular reporting year of the Borrower and its
consolidated Subsidiaries ending on the Friday nearest July 31st in any calendar
year (subject to any change permitted pursuant to Section 5.02(i)(ii)).
 
“Foreign Benefit Arrangement” has the meaning specified in Section 4.01(p)(vi).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Plan” has the meaning specified in Section 4.01(p)(vi).
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateral or other credit support acceptable to such Issuing Bank shall have
been provided in accordance with the terms hereof and (b) with respect to the
Swing Line Bank, such Defaulting Lender’s Pro Rata Share of Swing Line Advances
other than Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Line Bank shall have been provided in accordance with the terms hereof.
 
“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
14

--------------------------------------------------------------------------------


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
 
“Guaranteed Obligations” has the meaning specified in Section 8.01.
 
“Guarantors” means (a) collectively, all of the wholly-owned Domestic
Subsidiaries of the Borrower listed on Schedule I hereto and each other
Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty pursuant to Section 5.01(i) and (b) with respect to Secured Obligations
under Secured Cash Management Agreements and Secured Hedge Agreements owing by
any Loan Party or any of its Subsidiaries and any Swap Obligation of a Specified
Loan Party (determined before giving effect to Section 8.09) under the Guaranty,
the Borrower.
 
“Guaranty” means the guaranty set forth in Article VIII together with each other
guaranty and Guaranty Supplement delivered pursuant to Section 5.01(i), in each
case as amended, amended and restated, modified or otherwise supplemented.
 
“Guaranty Supplement” has the meaning specified in Section 8.07.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, toxic mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
 
15

--------------------------------------------------------------------------------


 
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement required by or permitted under Article V, is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
its capacity as a party to such Hedge Agreement or (b) at the time it (or its
Affiliate) becomes a Lender or the Administrative Agent (including on the
Effective Date), is party to a Hedge Agreement required by or permitted under
Article V; provided, that, for any of the foregoing to be included as a “Secured
Hedge Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 9.03(b).
 
“Information” has the meaning specified in Section 9.11.
 
“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months (in each case, subject to availability), as the
Borrower may, upon notice received by the Administrative Agent not later than
11:00 A.M. on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:
 
(a)           no Interest Period for any Advance under a Facility shall extend
beyond the Termination Date for such Facility;
 
(b)          Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
 
(c)         whenever the last day of any Interest Period would otherwise occur
on away other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
 
16

--------------------------------------------------------------------------------


(d)         whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
 “Inventory” of any Person means all such Person’s inventory in all of its
forms, including, without limitation, (a) all raw materials, work in process,
finished goods and materials used or consumed in the manufacture, production,
preparation or shipping thereof, (b) goods in which such Person has an interest
in mass or a joint or other interest or right of any kind (including, without
limitation, goods in which such Person has an interest or right as consignee)
and (c) goods that are returned to or repossessed or stopped in transit by such
Person), and all accessions thereto and products thereof and documents therefor.
 
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clauses (i) or (j) of the definition of “Debt” in respect of such Person. 
The amount of any Investment shall be the original principal or capital amount
thereof less the sum of (a) all cash returns of principal or equity thereon and
(b) in the case of any guaranty, any reduction in the aggregate amount of
liability under such guaranty to the extent that such reduction is made strictly
in accordance with the terms of such guaranty (and, in each case, without
adjustment by reason of the financial condition of such other Person).
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.
 
“Issuing Bank” means each of Bank of America and Wells Fargo Bank, National
Association, in its capacity as an issuing bank hereunder, or any successor
thereto, and with respect to a particular Letter of Credit, means Bank of
America or Wells Fargo Bank, National Association, in its capacity as issuer of
such Letter of Credit, or any successor issuer thereof.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share of the
Revolving A Credit Facility.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving A Credit Borrowing.
 
17

--------------------------------------------------------------------------------


“L/C Collateral Account” means an interest bearing account of the Borrower to be
designated by the Borrower as the L/C Collateral Account and maintained with the
Collateral Agent.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings).  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Leased Real Properties” means those properties listed in Schedule 4.01(u).
 
“Lender Party” means any Lender, any Issuing Bank or the Swing Line Bank.
 
“Lenders” has the meaning specified in the introductory paragraph hereof.
 
“Lending Office” means, as to the Administrative Agent, the Issuing Bank or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such affiliate.
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank at any
time, the amount set forth opposite the name of such Issuing Bank on Schedule
2.01A under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into an Assignment and Assumption, set forth for such Issuing Bank
in the Register maintained by the Administrative Agent pursuant to Section
9.10(c) as such Issuing Bank’s “Letter of Credit Commitment”, as such amount may
be adjusted from time to time in accordance with this Agreement.
 
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Termination Date (or, if such day is not a Business Day, the next preceding
Business Day).
 
“Letter of Credit Facility” means, at any time, an amount equal to the aggregate
amount of the Issuing Banks’ Letter of Credit Commitments at such time.  The
Letter of Credit Facility shall be the lesser of (a) $50,000,000 and (b) the
amount of the Revolving A Credit Facility.  The Letter of Credit Facility is
(and the Letter of Credit Commitments are) part of, and not in addition to, the
Revolving A Credit Facility.
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
18

--------------------------------------------------------------------------------


“Letter of Credit Report” means a certificate substantially the form of Exhibit
H or any other form approved by the Administrative Agent.
 
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
 
“Lien” means, with respect to any asset, any mortgage, deed of trust, leasehold
mortgage, lien, pledge, charge, security interest, hypothecation or encumbrance
of any kind in respect of such asset.  For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capitalized Lease or other title retention agreement relating to
such asset.
 
“Liquidity” means, as of any date of determination, the sum of (a) cash and Cash
Equivalents of the Loan Parties as of such date (i) on deposit in a deposit
account or securities account owned by a Loan Party and located within the
United States of America, (ii) not (1) controlled by or (2) subject to any Lien
(other than Liens in favor of the Collateral Agent securing the Obligations and,
in the case of clause (2), non-consensual Permitted Liens), any other
preferential arrangement in favor of any creditor, or any other restriction on
its use, and (iii) to which the Loan Parties have unfettered and immediate
access for payment of any Obligations that may then be due under the Loan
Documents plus (b) availability under the Revolving Credit Commitments as of
such date.
 
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty, (d)
the Collateral Documents, (e) the Fee Letters, (f) each Issuer Document, and (g)
any agreement creating or perfecting rights in cash collateral pursuant to the
provisions hereof, and each other document, instrument, certificate and
agreement executed and delivered by the Loan Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement), all as may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means any material adverse change in the business,
operations, condition (financial or otherwise), assets or liabilities (whether
actual or contingent) of the Borrower and its subsidiaries, taken as a whole.
 
19

--------------------------------------------------------------------------------


“Material Adverse Effect” means any event, condition or circumstance,
individually or in the aggregate, that has had, or could reasonably be expected
to have, a material adverse effect on (a) the business, operations, condition
(financial or otherwise), assets or liabilities (whether actual or contingent)
of the Borrower and its Subsidiaries, taken as a whole, (b) the rights and
remedies of any Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.
 
“Material Contract” means any contract where the failure by any party thereto to
perform its obligations thereunder could be reasonably likely to have a Material
Adverse Effect.
 
“Material Subsidiary” means any wholly-owned Domestic Subsidiary of the Borrower
that, together with its Subsidiaries, (a) generates more than five percent (5%)
of Consolidated EBITDA (on a pro forma basis) for the most recently completed
four consecutive fiscal quarters of the Borrower or (b) has total assets
(including Equity Interests in other Subsidiaries and excluding investments that
are eliminated in consolidation) of equal to or greater than five percent (5%)
of the total assets of the Borrower and its Subsidiaries, on a consolidated
basis as of the end of the most recent four (4) fiscal quarters; provided,
however, that if at any time there are wholly-owned Domestic Subsidiaries which
are not classified as “Material Subsidiaries” but which collectively (i)
generate more than ten percent (10%) of Consolidated EBITDA (on a pro forma
basis) or (ii) have total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
equal to or greater than ten percent (10%) of the total assets of the Borrower
and its Subsidiaries on a consolidated basis, then the Borrower shall promptly
designate one or more of such wholly-owned Domestic Subsidiaries as Material
Subsidiaries and cause any such wholly-owned Domestic Subsidiaries to comply
with the provisions of Section 5.01(i) such that, after such wholly-owned
Domestic Subsidiaries become Guarantors hereunder, the wholly-owned Domestic
Subsidiaries that are not Guarantors shall (A) generate less than ten percent
(10%) of Consolidated EBITDA and (B) have total assets of less than ten percent
(10%) of the total assets of the Borrower and its Subsidiaries on a consolidated
basis.
 
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date or, if less than four consecutive fiscal quarters of the Borrower have
been completed since the date of the Initial Extension of Credit, the fiscal
quarters of the Borrower that have been completed since the date of the Initial
Extension of Credit.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
 
“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 9.02, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.
 
20

--------------------------------------------------------------------------------


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).
 
“Non-Qualified Deferred Compensation Plan” means the Borrower’s 2005
Non-Qualified Savings Plan effective January 1, 2009.
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances, L/C Advances and Swing Line Advances made by such Lender, as amended,
endorsed or replaced.
 
“Notice of Borrowing” means a notice of (a) a Borrowing, (b) a conversion of
Advances from one Type to the other, or (c) a continuation of Eurodollar Rate
Advances, pursuant to Section 2.09(a), which shall be substantially in the form
of Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to an
Advance, which shall be substantially in the form of Exhibit F or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.
 
 “NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Loan Party, any payment, performance or
other obligation of such Loan Party of any kind under the Loan Documents,
including, without limitation, any liability of such Loan Party on any claim,
whether or not the right of any creditor to payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f).  Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
reimbursement amounts, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Loan Party under
any Loan Document (including interest, expenses, commissions and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
expenses, commissions and fees are allowed claims in such proceeding) and (b)
the obligation of such Loan Party to reimburse any amount in respect of any of
the foregoing that any Lender Party, in its sole discretion, may elect to pay or
advance on behalf of such Loan Party.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer required to be delivered pursuant to Section 5.03(b) or (c), as the case
may be.
 
“Open Year” has the meaning specified in Section 4.01(r)(iii).
 
21

--------------------------------------------------------------------------------


“Other Taxes” means all present or future stamp, documentary, excise, property,
intangible, mortgage recording or similar taxes, charges or levies that arise
from any payment made by a Loan Party hereunder or under any Loan Documents or
from the execution, delivery or registration of, performance under, enforcement
of or otherwise with respect to, this Agreement or any other Loan Documents.
 
“Owned Real Properties” means those properties listed in Schedule 4.01(t).
 
“Participant” has the meaning specified in Section 9.10(d).
 
“Participant Register” has the meaning specified in Section 9.10(d).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor agency).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 60 days or are
being contested in good faith and by appropriate proceedings and as to which
appropriate reserves are being maintained and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate; (c)
pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes; (e) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 6.01(g); and (f) deposits to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligation, surety and appeal bonds and other obligations of a
like nature, in each case in the ordinary course of business.
 
“Permitted Senior Notes” has the meaning assigned thereto in Section
5.02(b)(i)(C).
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Platform” has the meaning specified in Section 5.03.
 
“Pledge Agreement” means the Pledge Agreement executed by the Loan Parties in
favor of the Collateral Agent for the ratable benefit of the Secured Parties,
dated as of the Effective Date (together with each other pledge agreement and
pledge agreement supplement delivered pursuant to Section 5.01(i) or otherwise),
as amended, restated supplemented or otherwise modified from time to time.
 
22

--------------------------------------------------------------------------------


“Pledged Shares” has the meaning specified in the Pledge Agreement.
 
“Post Petition Interest” has the meaning specified in Section 8.08(b).
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Pro Rata Share” of (a) any amount with respect to the Revolving A Credit
Facility means, with respect to any Lender at any time, the product of such
amount times a percentage (carried out to the ninth decimal place) equal to the
amount of such Lender’s Revolving A Credit Commitment at such time (or, if the
Revolving A Credit Commitments shall have been terminated pursuant to Sections
2.05 or 6.01, such Lender’s Revolving A Credit Commitment as in effect
immediately prior to such termination) divided by the amount of the Revolving A
Credit Facility at such time (or, if the Revolving A Credit Commitments shall
have been terminated pursuant to Sections 2.05 or 6.01, the Revolving A Credit
Facility as in effect immediately prior to such termination), and (b) any amount
with respect to the Revolving B Credit Facility means, with respect to any
Lender at any time, the product of such amount times a percentage (carried out
to the ninth decimal place) equal to the amount of such Lender’s Revolving B
Credit Commitment at such time (or, if the Revolving B Credit Commitments shall
have been terminated pursuant to Sections 2.05 or 6.01 or have otherwise
expired, such Lender’s Revolving B Credit Commitment as in effect immediately
prior to such termination) divided by the amount of the Revolving B Credit
Facility at such time (or, if the Revolving B Credit Commitments shall have been
terminated pursuant to Sections 2.05 or 6.01 or have otherwise expired, the
Revolving B Credit Facility as in effect immediately prior to such termination).
The initial Pro Rata Share of each Lender with respect to each Revolving Credit
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable.  The Pro Rata Shares shall be
subject to adjustment as provided in Section 2.15.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lender” has the meaning specified in Section 5.03.
 
“Punch Bowl” means PBS Holdco, LLC, a Delaware limited liability company.
 
“Punch Bowl Investment” means (i) the acquisition or subscription by a Loan
Party of approximately 46% of the voting Equity Interests on a fully diluted
basis and approximately 54% of the aggregate Equity Interests in Punch Bowl on a
fully diluted basis, for an aggregate purchase price of not more than
$89,100,000, (ii) the acquisition by a Loan Party of that certain promissory
note issued by Punch Bowl as of February 22, 2019 in favor of Eatertainment
Holdings, LLC having a face value of $2,400,000 for a purchase price equal to
the face value thereof plus accrued interest thereon, (iii) the acquisition by a
Loan Party of certain promissory notes issued by Punch Bowl as of June 2019 and
July 2019 in favor of Eatertainment Holdings, LLC having an aggregate face value
of approximately $4,500,000 million for a purchase price equal to the face value
thereof plus accrued interest thereon, and (iv) additional Investments by a Loan
Party in Punch Bowl or the purchase of existing Punch Bowl debt in connection
with the closing, in an aggregate amount not to exceed $10,000,000, less the
amount of promissory notes acquired  pursuant to the preceding clause (iii), in
each case pursuant to the Punch Bowl Investment Agreements.
 
23

--------------------------------------------------------------------------------


“Punch Bowl Investment Agreements” means (i) the  Purchase and Subscription
Agreement dated as of the First Amendment Closing Date by and among, inter
alios, CB Eatertainment, Inc., a wholly-owned subsidiary of the Borrower as the
buyer party thereto, Punch Bowl and Eatertainment Holdings, LLC, as the seller
party thereto, and (ii) the Second Amended and Restated Limited Liability
Company Agreement of Punch Bowl, dated as of the First Amendment Closing Date,
by and among the members party thereto.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“QFC Credit Support” has the meaning specified in Section 9.25.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Rabobank Fee Letter” means the fee letter dated July 17, 2018, among the
Borrower and Coöperatieve Rabobank U.A., New York Branch.
 
“Real Property Lease” means all of the leases of real property under which any
Loan Party or any of its Subsidiaries is the lessor or the lessee from time to
time.
 
“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
 
“Register” has the meaning specified in Section 9.10(c).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
 
“Required Lenders” means, at any time, Lenders owed or holding more than 50% in
interest of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (ii) such Lender’s Pro Rata Share of the aggregate Available Amount
of all Letters of Credit outstanding at such time, and (iii) the Unused
Revolving Credit Commitment of such Lender at such time.  For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and L/C Borrowings owing to the Issuing Banks and the Available
Amount of each Letter of Credit shall be considered to be held by the Lenders
ratably in accordance with their respective Revolving Credit Commitments.
 
24

--------------------------------------------------------------------------------


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, chief financial officer, treasurer,
assistant treasurer or controller of a Loan Party, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary of
a Loan Party and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent.
 
“Revolving A Credit Advance” has the meaning specified in Section 2.01(a).
 
“Revolving A Credit Borrowing” means a borrowing consisting of simultaneous
Revolving A Credit Advances of the same Type and, in the case of Eurodollar Rate
Advances, having the same Interest Period, made by the Revolving A Lenders.
 
“Revolving A Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving A Credit Advances to the account of the Borrower
hereunder, purchase participations in L/C Obligations and purchase
participations in Swing Line Advances, in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Lender’s name
on the Register as its Revolving A Credit Commitment, as such amount may be
modified at any time or from time to time pursuant to the terms hereof and (b)
as to all Lenders, the aggregate commitment of all Lenders to make Revolving A
Credit Advances, purchase participations in L/C Obligations and purchase
participations in Swing Line Advances, as such amount may be modified at any
time or from time to time pursuant to the terms hereof.  As of the Third
Amendment Effective Date, the aggregate Revolving A Credit Commitments are $950
million.
 
“Revolving A Credit Commitment Fee” has the meaning specified in Section
2.08(a)(i).
 
“Revolving A Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving A Credit Commitments at such time.
 
“Revolving A Lender” means a Lender with a Revolving A Credit Commitment or, if
the Revolving A Credit Commitments have been terminated or have expired pursuant
hereto, that holds Revolving A Credit Advances or participation interests in L/C
Obligations or Swing Line Advances.
 
25

--------------------------------------------------------------------------------


“Revolving B Credit Advance” has the meaning specified in Section 2.01(b).
 
“Revolving B Credit Borrowing” means a borrowing consisting of simultaneous
Revolving B Credit Advances of the same Type and, in the case of Eurodollar Rate
Advances, having the same Interest Period, made by the Revolving B Lenders.
 
“Revolving B Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving B Credit Advances to the account of the Borrower
hereunder, in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Lender’s name on the Register as its
Revolving B Credit Commitment, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving B Credit Advances, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof.  As of the Third Amendment Effective Date, the aggregate Revolving B
Credit Commitments are $39,394,736.84.
 
“Revolving B Credit Commitment Fee” has the meaning specified in Section
2.08(a)(ii).
 
“Revolving B Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving B Credit Commitments at such time.
 
“Revolving B Lender” means a Lender with a Revolving B Credit Commitment or, if
the Revolving B Credit Commitments have been terminated or have expired pursuant
hereto, that holds Revolving B Credit Advances.
 
“Revolving Credit Advance” means a Revolving A Credit Advance or Revolving B
Credit Advance.
 
“Revolving Credit Borrowing” means a Revolving A Credit Borrowing or Revolving B
Credit Borrowing.
 
“Revolving Credit Commitment” means a Revolving A Credit Commitment or Revolving
B Credit Commitment.
 
“Revolving Credit Commitment Fees” means the Revolving A Credit Commitment Fees
and the Revolving B Credit Commitment Fees, collectively.
 
“Revolving Credit Facility” means the Revolving A Credit Facility or the
Revolving B Credit Facility, as the context requires.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions or trade embargoes imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority with jurisdiction over any Loan Party or any of its Subsidiaries or
its Controlled Affiliates.
 
26

--------------------------------------------------------------------------------


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement required by or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank.
 
“Secured Obligations” means, collectively, (a) the Obligations of any Loan Party
under any Loan Document and (b) all existing or future payment and other
obligations owing by any Loan Party under (i) any Secured Hedge Agreement (other
than, with respect to any Guarantor, any Excluded Swap Obligation with respect
to such Guarantor) and (ii) any Secured Cash Management Agreement.
 
“Secured Parties” means the Agents, the Lender Parties, the Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 7.05, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.
 
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.
 
“Security Agreement” means the security agreement, dated as of the Third
Amendment Effective Date, executed in favor of the Collateral Agent by each of
the Loan Parties.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
 
“SOFR-Based Rate” means SOFR or Term SOFR.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date, after giving effect to any transaction contemplated to be
consummated as of such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. 
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
27

--------------------------------------------------------------------------------


“Specified Dividend” means that certain dividend declared to the Administrative
Agent and the Lenders prior to May 15, 2020 in an amount not to exceed
$31,595,000.
 
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant guarantee or grant of the relevant security interest under the
Credit Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 8.09.
 
“Subordinated Obligations” has the meaning specified in Section 8.08.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Notwithstanding the foregoing,
Punch Bowl and its Subsidiaries (if any) shall not be considered Subsidiaries of
the Borrower or of any Subsidiary of the Borrower for so long as the Borrower
and its Subsidiaries own not more than 50% of the voting Equity Interests in
Punch Bowl on a fully diluted basis and Punch Bowl and its Subsidiaries are not
consolidated with the Borrower and the Borrower’s Subsidiaries in accordance
with GAAP.
 
“Supported QFC” has the meaning specified in Section 9.25.
 
“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before giving effect to the Initial Extension of Credit that remains
outstanding immediately after giving effect to the Initial Extension of Credit,
other than intercompany debt between or among them.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.20(a) or (b) any Lender pursuant to Section 2.20(c).
 
“Swing Line Bank” means Bank of America, in its capacity as swing line bank
hereunder, or any successor thereto.
 
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.20.
 
“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
an amount the lesser of (a) $25,000,000 and (b) the amount of the Revolving A
Credit Facility, as such amount may be adjusted from time to time in accordance
with this Agreement.
 
28

--------------------------------------------------------------------------------


“Swing Line Facility” means, at any time, an amount equal to the amount of the
Swing Line Bank’s Swing Line Commitment at such time.  The Swing Line Facility
and the Swing Line Commitment are part of, and not in addition to, the Revolving
A Credit Facility.
 
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of Debt, all (a) obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”), (b)
obligations of such Person in respect of transactions entered into by such
Person, the proceeds from which would be reflected on the financial statements
of such Person in accordance with GAAP as cash flows from financings at the time
such transaction was entered into (other than as a result of the issuance of
Equity Interests) and (c) obligations of such Person in respect of other
transactions entered into by such Person that are not otherwise addressed in the
definition of “Debt” or in clause (a) or (b) above that are intended to function
primarily as a borrowing of funds (including, without limitation, any minority
interest transactions that functions primarily as a borrowing.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, withholdings (including backup withholdings), fees or
other charges, and all liabilities (including interest and penalties) with
respect thereto, imposed by any Governmental Authority.
 
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
 
“Termination Date” means (a) with respect to the Revolving A Credit Facility,
the earlier of September 5, 2023 and the date of termination in whole of the
Revolving A Credit Commitments pursuant to Sections 2.05 or 6.01, (b) with
respect to the Swing Line Facility and the Letter of Credit Facility, the
earlier of September 5, 2023 and the date of termination in whole of the Swing
Line Facility or the Letter of Credit Facility, as the case may be, in each case
pursuant to Sections 2.05 or 6.01, and (c) with respect to the Revolving B
Credit Facility, the earlier of May 27, 2021 and the date of termination in
whole of the Revolving B Credit Commitments pursuant to Sections 2.05 or 6.01.
 
“Third Amendment Effective Date” means May 28, 2020.
 
“Transaction” means, collectively, (a) repayment of the obligations and the
termination of the commitments under the Existing Credit Agreement, (b) the
Initial Extension of Credit, (c) the payment of fees, commissions and expenses
in connection with each of the foregoing and (d) the other transactions
contemplated by the Loan Documents.
 
“Truist Fee Letter” means the fee letter dated July 17, 2018, among the
Borrower, Truist Bank and SunTrust Robinson Humphrey, Inc.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
 
29

--------------------------------------------------------------------------------


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
“United States” or “U.S.” means the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unused Revolving A Credit Commitment” means, with respect to any Lender at any
time an amount equal to (a) such Lender’s Revolving A Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving A
Credit Advances, Swing Line Advances and L/C Advances made by such Lender (in
its capacity as a Lender) and outstanding at such time plus (without duplication
of any amount described in the preceding clause (i)) (ii) such Lender’s Pro Rata
Share of (A) the aggregate Available Amount of all Letters of Credit outstanding
at such time, (B) the aggregate principal amount of all L/C Borrowings made by
the Issuing Bank pursuant to Section 2.03(b) and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances made by the Swing
Line Bank pursuant to Section 2.20 and outstanding at such time.  For the
avoidance of doubt, such Lender’s Pro Rata Share of the amounts in clauses
(b)(ii)(B) and (b)(ii)(C) of this definition shall be reduced on a
dollar-for-dollar basis by the amount of L/C Advances or Swing Line Advances, as
applicable, made by such Lender, as described in clause (b)(i) of this
definition.
 
“Unused Revolving B Credit Commitment” means, with respect to any Lender at any
time an amount equal to (a) such Lender’s Revolving B Credit Commitment at such
time minus (b) the aggregate principal amount of all Revolving B Credit Advances
made by such Lender (in its capacity as a Lender) and outstanding at such time.
 
“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time an amount equal to the sum of such Lender’s Unused Revolving A Credit
Commitment at such time plus such Lender’s Unused Revolving B Credit Commitment
at such time.
 
“U.S. Special Resolutions Regimes” has the meaning specified in Section 9.25.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
“Wells Fargo Fee Letter” means the fee letter dated July 17, 2018, among the
Borrower, Wells Fargo Bank, National Association and Wells Fargo Securities,
LLC.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
30

--------------------------------------------------------------------------------


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
 
SECTION 1.02    Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
 
SECTION 1.03    Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 5.03(b), except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Debt of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Borrower’s audited financial statements for the fiscal year ended July 28, 2017
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
 
SECTION 1.04   UCC Terms.  Terms defined in the UCC in effect on the Effective
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions.  Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
 
SECTION 1.05  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).


31

--------------------------------------------------------------------------------


SECTION 1.06    References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.07   Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rates (including
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.
 
SECTION 1.08    Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
 
SECTION 2.01    Revolving Credit Advances.
 
(a)        Each Revolving A Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Revolving A Credit Advance”) to
the Borrower from time to time on any Business Day during the period from the
Business Day after the date of Initial Extension of Credit until the Termination
Date in respect of the Revolving A Credit Facility in an amount for each such
Revolving A Credit Advance not to exceed such Lender’s Unused Revolving A Credit
Commitment at such time.  Each Revolving A Credit Borrowing shall be, in the
case of a Eurodollar Rate Advance, in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, or, in the case of a Base
Rate Advance, in an aggregate amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof (other than a Revolving A Credit Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swing Line Advances or outstanding L/C Borrowings) and shall consist of
Revolving A Credit Advances made simultaneously by the Revolving A Lenders
ratably according to their Revolving A Credit Commitments.  Within the limits of
each Lender’s Unused Revolving A Credit Commitment in effect from time to time,
the Borrower may borrow under this Section 2.01(a), prepay pursuant to Section
2.06(a) and re-borrow under this Section 2.01(a).
 
32

--------------------------------------------------------------------------------


(b)         Each Revolving B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Revolving B Credit
Advance”) to the Borrower from time to time on any Business Day during the
period from the Third Amendment Effective Date until the Termination Date in
respect of the Revolving B Credit Facility in an amount for each such Revolving
B Credit Advance not to exceed such Lender’s Unused Revolving B Credit
Commitment at such time.  Each Revolving B Credit Borrowing shall be, in the
case of a Eurodollar Rate Advance, in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, or, in the case of a Base
Rate Advance, in an aggregate amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof and shall consist of Revolving B Credit Advances made
simultaneously by the Revolving B Lenders ratably according to their Revolving B
Credit Commitments.  Within the limits of each Lender’s Unused Revolving B
Credit Commitment in effect from time to time, the Borrower may borrow under
this Section 2.01(b), prepay pursuant to Section 2.06(a) and re-borrow under
this Section 2.01(b).
 
SECTION 2.02     Making the Advances.
 
(a)         Except as otherwise provided in Sections 2.03 or 2.20, each
Borrowing shall be made on notice, given by the Borrower to the Administrative
Agent (which shall give to each Appropriate Lender prompt notice thereof), which
notice may be given by: (A) telephone or (B) a Notice of Borrowing; provided
that any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Borrowing. Each such Notice of Borrowing
must be received by the Administrative Agent not later than 11:00 A.M. on (i)
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances or (ii) the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances.
Each such Notice of Borrowing and each telephonic notice must specify therein
the requested (i) date of such Borrowing, (ii) whether such Advances are
Revolving A Credit Advances or Revolving B Credit Advances and the Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing and
(iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, the
initial Interest Period for each such Advance.  Each Appropriate Lender shall,
before 11:00 A.M. in the case of a Borrowing consisting of Eurodollar Rate
Advances and 2:00 P.M. in the case of a Borrowing consisting of Base Rate
Advances, in each case on the date of such Borrowing, make available for the
account of its Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments under the applicable
Facility of such Lender and the other Appropriate Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower, in like funds as received by the
Administrative Agent, either by (i) crediting the Borrower’s Account with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that, in the case of
any Revolving A Credit Borrowing, the Administrative Agent shall first apply
such funds to prepay ratably the aggregate principal amount of any L/C
Borrowings outstanding at such time, together with interest accrued and unpaid
thereon to and as of such date.
 
33

--------------------------------------------------------------------------------


(b)         Anything in Section 2.02(a) to the contrary notwithstanding, (i)
subject to receipt by the Administrative Agent not later than 11:00 A.M. on the
third Business Day prior to the Effective Date of (A) a Notice of Borrowing and
(B) an executed Eurodollar Rate indemnification letter in form and substance
reasonably satisfactory to the Administrative Agent, the initial Borrowing
hereunder may be a one-month Eurodollar Rate Advance maturing on October 3,
2018, (ii) the Borrower may not select Eurodollar Rate Advances for any
Borrowing if the aggregate amount of such Borrowing is less than $5,000,000 or
if the obligation of the Appropriate Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Sections 2.09 or 2.10, (iii) the Revolving A
Credit Advances may not be outstanding as part of more than five separate
Borrowings and (iv) the Revolving B Credit Advances may not be outstanding as
part of more than five separate Borrowings.
 
(c)          Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.
 
(d)         Unless the Administrative Agent shall have received written notice
from an Appropriate Lender prior to the date of any Borrowing under a Facility
under which such Lender has a Commitment (or, in the case of any Borrowing of
Base Rate Advances, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under Section
2.07 to Advances comprising such Borrowing and (ii) in the case of such Lender,
the greater of (A) the Federal Funds Rate plus 1/2 of 1% and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.  If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.
 
(e)          The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
 
(f)          Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or the portion of its Advances in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.
 
SECTION 2.03     Issuance of and Drawings and Reimbursement Under Letters of
Credit.
 
34

--------------------------------------------------------------------------------


(a)          The Letter of Credit Facility.
 
(i)          Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving A Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided, that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the aggregate outstanding amount of all
Revolving A Credit Advances, L/C Obligations and Swing Line Advances shall not
exceed the Revolving A Credit Facility, (x) the aggregate outstanding Revolving
A Credit Advances and funded and unfunded participations in L/C Obligations and
Swing Line Advances of any Lender shall not exceed such Lender’s Revolving A
Credit Commitment, (y) the outstanding amount of the L/C Obligations shall not
exceed the Letter of Credit Facility and (z) the outstanding amount of L/C
Obligations of any Issuing Bank shall not exceed such Issuing Bank’s Letter of
Credit Commitment.  Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto
and deemed L/C Obligations, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof.
 
(ii)         The Issuing Banks shall not issue any Letter of Credit if (A)
subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months  after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving A Lenders have
approved such expiry date.
 
(iii)      The Issuing Banks shall not be under any obligation to issue any
Letter of Credit if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing the Letter of Credit, or any Applicable Law with
respect to the Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Issuing Bank shall prohibit, or request that the Issuing Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon the Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, (B) the issuance of the Letter of Credit would violate one
or more policies of the Issuing Bank applicable to letters of credit generally,
(C) except as otherwise agreed by the Administrative Agent and the Issuing Bank,
the Letter of Credit is in an initial stated amount less than $50,000, (D) the
Letter of Credit is to be denominated in a currency other than Dollars, (E) any
Revolving A Lender is at that time a Defaulting Lender, unless the Issuing Bank
has entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(c)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the Issuing Bank
has actual or potential Fronting Exposure, as it may elect in its sole
discretion, or (F) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
 
35

--------------------------------------------------------------------------------


(iv)         The Issuing Banks shall not amend any Letter of Credit if the
Issuing Banks would not be permitted at such time to issue the Letter of Credit
in its amended form under the terms hereof.
 
(v)          The Issuing Banks shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Banks would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.
 
(vi)         Each Issuing Bank shall act on behalf of the Revolving A Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Banks shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VII with respect to any acts
taken or omissions suffered by the Issuing Banks in connection with Letters of
Credit issued by them or proposed to be issued by them and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VII included the Issuing Banks with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
Issuing Banks.
 
(b)          Procedure for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an Issuing Bank (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower,
and, with respect to any Letter of Credit to be issued for the account of a
Subsidiary, such Subsidiary.  Such Letter of Credit Application may be sent by
fax transmission, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Issuing Bank, by personal delivery
or by any other means acceptable to such Issuing Bank.  Such Letter of Credit
Application must be received by the applicable Issuing Bank and the
Administrative Agent not later than 12:00 p.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and such Issuing Bank
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Issuing Bank may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Issuing Bank: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the Issuing Bank may
reasonably require.  Additionally, the Borrower shall furnish to the Issuing
Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Bank or the Administrative Agent may
reasonably require.
 
36

--------------------------------------------------------------------------------


(ii)          Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Unless such Issuing Bank
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article III shall not then be satisfied, then, subject
to the terms and conditions hereof, such Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share of the Revolving A Credit Commitment times the amount of
such Letter of Credit.
 
(iii)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
(iv)         If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole discretion, agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the Issuing Bank to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve (12) month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by such Issuing Bank, the Borrower shall not
be required to make a specific request to such Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, that such
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Article
III is not then satisfied, and in each such case directing the applicable
Issuing Bank not to permit such extension.
 
37

--------------------------------------------------------------------------------


(c)          Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof.  Not later than
12:00 p.m. on the first Business Day immediately following the date of any
payment by an Issuing Bank under a Letter of Credit with notice to the Borrower
(each such date, an “Honor Date”), the Borrower shall reimburse, or cause to be
reimbursed, such Issuing Bank through the Administrative Agent in an amount
equal to the amount of such drawing.  If the Borrower fails to so reimburse, or
cause to be reimbursed, such Issuing Bank by such time, the Administrative Agent
shall promptly notify each Revolving A Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share of the Revolving A Credit Commitment thereof.  In such
event, the Borrower shall be deemed to have requested a Revolving A Credit
Borrowing that is a Base Rate Advance to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate
Advances, but subject to the amount of the unutilized portion of the Revolving A
Credit Commitments and the conditions set forth in Section 3.02 (other than the
delivery of a Notice of Borrowing).  Any notice given by an Issuing Bank or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
 
(ii)          Each Revolving A Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply cash
collateral provided for this purpose) for the account of the applicable Issuing
Bank at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Revolving A Credit Commitment of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving A Lender that so makes funds available shall be
deemed to have made a Base Rate Advance to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving A Credit Borrowing that is a Base Rate Advance because
the conditions set forth in Section 3.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable
Issuing Bank an L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Revolving A Lender’s payment to the Administrative Agent for the
account of such Issuing Bank pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving A Lender in satisfaction of its
participation obligation under this Section 2.03.
 
(iv)          Until each Revolving A Lender funds its Revolving A Credit Advance
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable
Issuing Bank for any amount drawn under any Letter of Credit, interest in
respect of such Revolving A Lender’s Pro Rata Share of the Revolving A Credit
Commitment of such amount shall be solely for the account of the Issuing Bank.


38

--------------------------------------------------------------------------------


(v)          Each Revolving A Lender’s obligation to make Revolving A Credit
Advances or L/C Advances to reimburse the applicable Issuing Bank for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving A Lender may have against such Issuing Bank, the Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that each Revolving A
Lender’s obligation to make Revolving A Credit Advances pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 3.02 (other than
delivery by the Borrower of a Notice of Borrowing).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse an Issuing Bank for the amount of any payment made by such Issuing
Bank under any Letter of Credit, together with interest as provided herein.
 
(vi)          If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving A Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the Issuing Bank
shall be entitled to recover from such Revolving A Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such Issuing Bank in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing.  If such Revolving A Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving A Lender’s Revolving A Credit Advance included in the
relevant Revolving A Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of an Issuing Bank submitted
to any Revolving A Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
 
(d)          Repayment of Participations.
 
(i)          At any time after an Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving A Lender such Revolving A
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving A Lender its Pro Rata Share of the
Revolving A Credit Commitment thereof in the same funds as those received by the
Administrative Agent.
 


(ii)          If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 9.07 (including
pursuant to any settlement entered into by an Issuing Bank in its discretion),
each Revolving A Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Pro Rata Share of the Revolving A Credit Commitment
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving A
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Revolving A Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
39

--------------------------------------------------------------------------------


(e)          Obligations Absolute.  The obligation of the Borrower to reimburse
the Issuing Banks for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any Issuing Bank or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
endorsement, certificate or other document presented under or in connection with
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit; (iv) waiver by
an Issuing Bank of any requirement that exists for such Issuing Bank’s
protection and not the protection of the Borrower or any waiver by an Issuing
Bank which does not in fact materially prejudice the Borrower; (v) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft; (vi) any payment made by an
Issuing Bank in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under, such Letter of Credit if presentation after such date is
authorized by the UCC or the ISP, as applicable; (vii) any payment by an Issuing
Bank under such Letter of Credit against presentation of a draft or certificate
that does not strictly comply with the terms of such Letter of Credit; or any
payment made by an Issuing Bank under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or (viii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.  The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the applicable Issuing Bank. 
The Borrower shall be conclusively deemed to have waived any such claim against
such Issuing Bank and its correspondents unless such notice is given as
aforesaid.
 
(f)          Role of Issuing Bank.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, each Issuing Bank shall not have
any responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
Issuing Banks, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence,
bad faith or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an Issuing Bank, and an Issuing Bank may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final nonappealable judgment of a court
of competent jurisdiction, were caused by such Issuing Bank’s willful
misconduct, bad faith or gross negligence or such Issuing Bank’s willful failure
to pay under any Letter of Credit issued by it after the presentation to it by
the beneficiary of a sight or time draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, an Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and an Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring, endorsing or assigning or purporting to transfer, endorse or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.  An Issuing Bank may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


40

--------------------------------------------------------------------------------


(g)         Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), the rules of the ISP shall apply to each Letter of Credit. 
Notwithstanding the foregoing, no Issuing Bank shall be responsible to the
Borrower for, and an Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such Issuing Bank required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including Applicable Law
or any order of a jurisdiction where such Issuing Bank or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
(h)         Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to Section 2.15,
with its Pro Rata Share of the Revolving Credit Commitment a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Percentage for Eurodollar Rate Advances times the daily amount
available to be drawn under such Letter of Credit.  Letter of Credit Fees shall
be (i) due and payable quarterly on the last Business Day of each April, July,
October and January, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Percentage for Eurodollar Rate Advances
during any quarter, the daily amount available to be drawn under each Letter of
Credit for such quarter shall be computed and multiplied by the Applicable
Percentage for Eurodollar Rate Advances separately for each period during such
quarter that such Applicable Percentage for Eurodollar Rate Advances was in
effect.
 
(i)          Fronting Fee and Documentary and Processing Charges Payable to
Issuing Banks.  The Borrower shall pay directly to each Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit issued by it, at
the rate per annum specified in the applicable Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable quarterly on or prior to
the date that is ten (10) Business Days following the last Business Day of each
April, July, October and January, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08.  In addition, the
Borrower shall pay, or cause to be paid, directly to each Issuing Bank for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.


41

--------------------------------------------------------------------------------


(j)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any of its Subsidiaries inures to the benefit of the Borrower
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
(l)          Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:
 
(i)          reasonably prior to the time that such Issuing Bank issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);
 
(ii)          on each Business Day on which such Issuing Bank makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;
 
(iii)          on any Business Day on which the Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the amount of such
payment;
 
(iv)          on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank; and
 
(v)          for so long as any Letter of Credit issued by an Issuing Bank is
outstanding, such Issuing Bank shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such Issuing
Bank.
 
SECTION 2.04    Repayment of Advances.
 
The Borrower shall (a) repay to the Administrative Agent for the ratable account
of the Revolving A Lenders on the Termination Date in respect of the Revolving A
Credit Facility the aggregate principal amount of the Revolving A Credit
Advances (including all Revolving A Credit Advances made in connection with
participations by the Lenders in Letters of Credit and Swing Line Advances) then
outstanding, and (b) repay to the Administrative Agent for the ratable account
of the Revolving B Lenders on the Termination Date in respect of the Revolving B
Credit Facility the aggregate principal amount of the Revolving B Credit
Advances then outstanding.


42

--------------------------------------------------------------------------------


SECTION 2.05    Termination or Reduction of the Commitments.
 
(a)         Optional.  The Borrower may upon at least five Business Days’
written notice to the Administrative Agent, terminate in whole or reduce in part
the unused portions of the Swing Line Facility, the Letter of Credit Facility,
the Unused Revolving A Credit Commitments and the Unused Revolving B Credit
Commitments; provided, however, that each partial reduction of a Facility (i)
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) shall be made ratably among the
Appropriate Lenders in accordance with their Revolving Credit Commitments under
such Facility.  Any such termination or reduction of the Unused Revolving Credit
Commitments shall be permanent.
 
(b)          Mandatory.  The Revolving A Credit Commitment shall terminate on
the Termination Date for the Revolving A Credit Facility and the Revolving B
Credit Commitment shall terminate on the Termination Date for the Revolving B
Credit Facility.
 
SECTION 2.06     Prepayments.
 
(a)          Optional.  The Borrower may, upon delivery of a Notice of Loan
Prepayment to the Administrative Agent, and upon at least one Business Day’s
notice in the case of Base Rate Advances and three Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such Notice of Loan Prepayment is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) if any prepayment of a Eurodollar Rate Advance is made on a
date other than the last day of an Interest Period for such Advance, the
Borrower shall also pay any amounts owing pursuant to Section 9.03.
 
(b)          Mandatory.
 
(i)          The Borrower shall, on each Business Day, prepay (A) an aggregate
principal amount of the Revolving A Credit Advances, the L/C Borrowings and the
Swing Line Advances and (if applicable pursuant to Section 2.06(b)(iv)) deposit
an amount in the Collateral Account in an amount equal to the amount by which
(1) the sum of the aggregate principal amount of (w) the Revolving A Credit
Advances plus (x) the L/C Borrowings plus (y) the Swing Line Advances then
outstanding plus (z) the aggregate Available Amount of all Letters of Credit
then outstanding exceeds (2) the Revolving A Credit Facility on such Business
Day, and (B) an aggregate principal amount of the Revolving B Credit Advances
equal to the amount by which (1) the aggregate principal amount of the Revolving
B Credit Advances exceeds (2) the Revolving B Credit Facility on such Business
Day.
 
(ii)        The Borrower shall, on each Business Day, pay to the Administrative
Agent for deposit in the L/C Collateral Account an amount sufficient to cause
the aggregate amount on deposit in the L/C Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.


43

--------------------------------------------------------------------------------


(iii)        Prepayments of any Revolving Credit Facility made pursuant to
Section 2.06(b)(i) shall be made without reduction in the Revolving Credit
Commitments or the Letter of Credit Facility, and such prepayments of the
Revolving A Credit Facility shall be first applied to prepay L/C Borrowings then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, and third
applied to prepay Revolving A Credit Advances then outstanding comprising part
of the same Borrowings until such Advances are paid in full.  Upon the drawing
of any Letter of Credit for which funds are on deposit in the L/C Collateral
Account, such funds shall be applied to reimburse the Issuing Bank or the
Lenders, as applicable.
 
(iv)         All prepayments under this Section 2.06(b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, together with any amounts owing pursuant to Section 2.10(g).  If any
payment of Eurodollar Rate Advances otherwise required to be made under this
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Collateral Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.
 
SECTION 2.07     Interest.
 
(a)          Scheduled Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last Business Day of each
April, July, October and January during such periods and on the date such Base
Rate Advance shall be Converted or paid in full.
 
(ii)         Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Percentage in effect on
the first day of such Interest Period, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.


44

--------------------------------------------------------------------------------


(b)        Default Interest.  Upon the occurrence and during the continuance of
a Default under Sections 6.01(a) or 6.01(f) or an Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require that the Borrower pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender Party, payable in arrears
on the dates referred to in Sections 2.07(a)(i) or (ii), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to Sections 2.07(a)(i) or
(ii), as applicable, and (ii) to the fullest extent permitted by applicable law,
the amount of any interest, fee or other amount payable under this Agreement or
any other Loan Document to any Agent or any Lender Party that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to Sections 2.07(a)(i) or (ii), as
applicable, and, in all other cases, on Base Rate Advances pursuant to Section
2.07(a)(i); provided, however, that (x) following the acceleration of the
Advances, or the giving of notice by the Administrative Agent to accelerate the
Advances, pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent and (y)
at any time after the payment of Default Interest has been required, the
Required Lenders may, if they so determine, rescind the accrual or payment of
any or all Default Interest.
 
(c)          Notice of Interest Period and Interest Rate.  Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of Interest Period, the
Administrative Agent shall give notice to the Borrower and each Appropriate
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clauses (i) or (ii) of
Section 2.06(a).
 
SECTION 2.08    Fees.
 
(a)          Commitment Fees.  The Borrower shall pay (i) to the Administrative
Agent for the account of the Revolving A Lenders a commitment fee (the
“Revolving A Credit Commitment Fee”), from and including the Effective Date, in
the case of each Person that is a Revolving A Lender as of the Effective Date,
and from and including the effective date specified in the Assignment and
Assumption pursuant to which it became a Revolving A Lender, in the case of each
other Revolving A Lender, until the Termination Date in respect of the Revolving
A Credit Commitment, payable in arrears, quarterly, as invoiced by the
Administrative Agent on or before the due date, on the last Business Day of each
April, July, October and January, commencing October 31, 2018, and on the
Termination Date in respect of the Revolving A Credit Commitment, at the
Applicable Percentage in respect of the Revolving Credit Commitment Fees on the
actual daily Unused Revolving A Credit Commitment of such Revolving A Lender;
provided, however, that outstanding Swing Line Advances shall not constitute
usage of the Revolving A Credit Commitments for purposes of calculating the
foregoing; and (ii) to the Administrative Agent for the account of the Revolving
B Lenders a commitment fee (the “Revolving B Credit Commitment Fee”), from and
including the Third Amendment Effective Date, in the case of each Person that is
a Revolving B Lender as of the Third Amendment Effective Date, and from and
including the effective date specified in the Assignment and Assumption pursuant
to which it became a Revolving B Lender, in the case of each other Revolving B
Lender, until the Termination Date in respect of the Revolving B Credit
Commitment, payable in arrears, quarterly, as invoiced by the Administrative
Agent on or before the due date, on the last Business Day of each April, July,
October and January, commencing July 31, 2020, and on the Termination Date in
respect of the Revolving B Credit Commitment, at the Applicable Percentage in
respect of the Revolving Credit Commitment Fees on the actual daily Unused
Revolving B Credit Commitment of such Lender.
 
45

--------------------------------------------------------------------------------


(b)          Other Fees.  The Borrower shall pay to the Administrative Agent and
each Arranger, for their own respective accounts, fees in the amounts and at the
times specified in the Fee Letters, as applicable.
 
SECTION 2.09    Conversion of Advances.
 
(a)          Optional.  The Borrower may on any Business Day, upon notice to the
Administrative Agent, which notice may be given by (A) telephone or (B) a Notice
of Borrowing; (provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Notice of Borrowing) not later than
11:00 A.M. on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that this Section 2.09(a) shall
not apply to Swing Line Advances; and provided further that except as provided
in Section 2.10(f), any Conversion of Eurodollar Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b) and each Conversion of Advances
comprising part of the same Borrowing under any Facility shall be made ratably
among the Appropriate Lenders in accordance with their Commitments under such
Facility.  Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances.  Each notice of
Conversion shall be irrevocable and binding on the Borrower.
 
(b)          Mandatory.
 
(i)          If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, continue as a Eurodollar
Rate Advance with an Interest Period of one (1) month.
 
(ii)          Upon the occurrence and during the continuance of any Default, (A)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended, unless in any such case the Required Lenders shall
otherwise agree.


SECTION 2.10     Increased Costs; Changed Circumstances; Indemnity.
 
(a)          Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the Eurodollar Rate) or the Issuing Bank;


46

--------------------------------------------------------------------------------


(ii)           subject any Lender or the Issuing Bank to any tax of any kind
whatsoever on or with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Advance made by it,
its deposits, reserves, other liabilities or capital attributable thereto or
change the basis of taxation of payments to such Lender or the Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
2.12 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the Issuing Bank); or
 
(iii)         impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Advances made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, Converting into or maintaining any Eurodollar Rate Advance (or
of maintaining its obligation to make any such Advance), or to increase the cost
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Bank, the Borrower shall promptly pay to any such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)         Capital Requirements.  If any Lender or the Issuing Bank determines
that any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Advances made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, below the level
that such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of such
Lender or the Issuing Bank the Borrower shall promptly pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c)          Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
 
(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.10 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


47

--------------------------------------------------------------------------------


(e)          Circumstances Affecting Eurodollar Rate Availability.  Subject to
Section 2.19, in connection with any request for a Eurodollar Rate Advance or a
Base Rate Advance as to which the interest rate is determined with reference to
the Eurodollar Rate or a Conversion to or continuation thereof, if for any
reason (i) the Administrative Agent shall determine (which determination shall
be conclusive and binding absent manifest error) that Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Advance, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the Eurodollar Rate for such Interest Period with respect to a
proposed Eurodollar Rate Advance or any Base Rate Advance as to which the
interest rate is determined with reference to the Eurodollar Rate or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the Eurodollar Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Advances
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make Eurodollar Rate Advances or Base Rate Advances as to which
the interest rate is determined with reference to the Eurodollar Rate and the
right of the Borrower to Convert any Advance to or continue any Advance as a
Eurodollar Rate Advance or a Base Rate Advance as to which the interest rate is
determined with reference to the Eurodollar Rate shall be suspended, and (i) in
the case of Eurodollar Rate Advances, the Borrower shall either (A) repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such Eurodollar Rate Advance together with accrued interest thereon
(subject to Section 2.11(a)), on the last day of the then current Interest
Period applicable to such Eurodollar Rate Advance; or (B) Convert the then
outstanding principal amount of each such Eurodollar Rate Advance to a Base Rate
Advance as to which the interest rate is not determined by reference to the
Eurodollar Rate as of the last day of such Interest Period; or (ii) in the case
of Base Rate Advances as to which the interest rate is determined by reference
to the Eurodollar Rate, the Borrower shall Convert the then outstanding
principal amount of each such Advance to a Base Rate Advance as to which the
interest rate is not determined by reference to the Eurodollar Rate as of the
last day of such Interest Period.
 
(f)          Laws Affecting Eurodollar Rate Availability.  If, after the
Effective Date, the introduction of, or any change in, any Applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
Lending Offices) with any request or directive (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency,
shall make it unlawful or impossible for any of the Lenders (or any of their
Lending Offices) to honor its obligations hereunder to make or maintain any
Eurodollar Rate Advance or any Base Rate Advance as to which the interest rate
is determined by reference to the Eurodollar Rate, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrower and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make Eurodollar Rate
Advances or Base Rate Advances as to which the interest rate is determined by
reference to the Eurodollar Rate, and the right of the Borrower to Convert any
Advance to a Eurodollar Rate Advance, continue any Advance as a Eurodollar Rate
Advance or continue any Advance as a Base Rate Advance as to which the interest
rate is determined by reference to the Eurodollar Rate, in each case, shall be
suspended and thereafter the Borrower may select only Base Rate Advances as to
which the interest rate is not determined by reference to the Eurodollar Rate
hereunder, (ii) all Base Rate Advances shall cease to be determined by reference
to the Eurodollar Rate and (iii) if any of the Lenders may not lawfully continue
to maintain a to the Eurodollar Rate Advance to the end of the then current
Interest Period applicable thereto, the applicable Advance shall immediately be
Converted to a Base Rate Advance as to which the interest rate is not determined
by reference to the Eurodollar Rate for the remainder of such Interest Period.


48

--------------------------------------------------------------------------------


(g)         Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a Eurodollar
Rate Advance or from fees payable to terminate the deposits from which such
funds were obtained) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Advance (a) as a consequence of any failure by the Borrower
to make any payment when due of any amount due hereunder in connection with a
Eurodollar Rate Advance, (b) due to any failure of the Borrower to borrow,
continue or Convert on a date specified therefor in a Notice of Borrowing or
notice of Conversion or (c) due to any payment, prepayment or Conversion of any
Eurodollar Rate Advance on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Pro Rata Share of the Eurodollar Rate Advances in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical.  A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.
 
SECTION 2.11          Payments and Computations.
 
(a)          The Borrower shall make each payment hereunder and under the other
Loan Documents, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.15), not later than 11:00 A.M. on the day when
due in Dollars to the Administrative Agent at the Administrative Agent’s Account
in same day funds, with payments being received by the Administrative Agent
after such time being deemed to have been received on the next succeeding
Business Day.  The Administrative Agent will promptly thereafter cause like
funds to be distributed (i) if such payment by the Borrower is in respect of
principal, interest, commitment fees or any other Obligation then payable
hereunder and under the other Loan Documents to more than one Lender Party, to
such Lender Parties for the account of their respective Lending Offices ratably
in accordance with the amounts of such respective Obligations then payable to
such Lender Parties and (ii) if such payment by the Borrower is in respect of
any Obligation then payable hereunder to one Lender Party, to such Lender Party
for the account of its Lending Office, in each case to be applied in accordance
with the terms of this Agreement.  Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 9.10(c), from and after the effective date of such
Assignment and Assumption, the Administrative Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender Party assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
49

--------------------------------------------------------------------------------


(b)         The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or under the other Loan Documents to charge from time to
time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender Party or such Affiliate any amount so due.
 
(c)         All computations of interest based on the Base Rate when the Base
Rate is determined by Bank of America’s “prime rate” shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(d)          Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
 
(e)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party.  If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
(f)          The obligations of the Lenders hereunder to make Advances, to fund
participations in Letters of Credit and Swing Line Advances and to make payments
pursuant to Section 9.03(c) are several and not joint.  The failure of any
Lender to make any Advance, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Advance, to purchase its participation or to make its payment under Section
9.03(c).
 
(g)        Whenever any payment received by the Administrative Agent under this
Agreement, any of the other Loan Documents, any Secured Hedge Agreement or any
Secured Cash Management Agreement is insufficient to pay in full all amounts due
and payable to the Agents, the Lender Parties, the Hedge Banks and the Cash
Management Banks under or in respect of this Agreement, the other Loan
Documents, the Secured Cash Management Agreement and the Secured Hedge Agreement
on any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lender Parties in the following order of priority:
 
50

--------------------------------------------------------------------------------


(i)         first, to the payment of that portion of the Secured Obligations
constituting fees, indemnification payments, costs and expenses that are due and
payable to the Agents (solely in their respective capacities as Agents) under or
in respect of this Agreement and the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such fees, indemnification
payments, costs and expenses owing to the Agents on such date;
 
(ii)       second, to the payment of that portion of the Secured Obligations
constituting fees, indemnification payments, costs and expenses that are due and
payable to the Issuing Bank and the Swing Line Bank (solely in their respective
capacities as such) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Issuing
Bank and the Swing Line Bank on such date;
 
(iii)      third, to the payment of that portion of the Secured Obligations
constituting indemnification payments, costs and expenses that are due and
payable to the Lenders under Sections 9.03 hereof, Section 14 of the Pledge
Agreement and any similar section of any of the other Loan Documents on such
date, ratably based upon the respective aggregate amounts of all such
indemnification payments, costs and expenses owing to the Lenders on such date;
 
(iv)      fourth, to the payment of that portion of the Secured Obligations
constituting amounts that are due and payable to the Administrative Agent and
the Lender Parties under Sections 2.10 and 2.12 on such date, ratably based upon
the respective aggregate amounts thereof owing to the Administrative Agent and
the Lender Parties on such date;
 
(v)       fifth, to the payment of that portion of the Secured Obligations
constituting fees that are due and payable to the Lenders under Section 2.08(a)
on such date, ratably based upon the respective aggregate Commitments of the
Lenders under the Facilities on such date;
 
(vi)      sixth, to the payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Advances under or in respect of
the Loan Documents that is due and payable to the Administrative Agent and the
Lender Parties under Section 2.07(b) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;
 
(vii)      seventh, to the payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Advances that is due and payable
to the Administrative Agent and the Lender Parties under Section 2.07(a) on such
date, ratably based upon the respective aggregate amounts of all such interest
owing to the Administrative Agent and the Lender Parties on such date;
 
(viii)   eighth, ratably to (A) the payment of the principal amount of all of
the outstanding Advances that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal owing to the Administrative Agent and the Lender
Parties on such date, (B) the payment of all amounts due and payable under each
Secured Hedge Agreement and (C) the payment of all amounts due and payable under
each Secured Cash Management Agreement; and
51

--------------------------------------------------------------------------------


(ix)       ninth, to the payment of all other Secured Obligations of the Loan
Parties owing under or in respect of the Loan Documents that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date.
 
If the Administrative Agent receives funds for application to the Secured
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lender Parties in accordance with such Lender Party’s
Pro Rata Share of the sum of (A) the aggregate principal amount of all Advances
outstanding at such time and (B) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Secured Obligations then owing to such Lender
Party.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or such Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VII for itself and its Affiliates as if a “Lender” party hereto.
 
SECTION 2.12    Taxes.
 
(a)         Payment of Taxes.  Any and all payments by or on account of any
Obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes; provided that if the Administrative
Agent, the Borrower or any other Loan Party shall be required by Applicable Law
to deduct any Indemnified Taxes from such payments, then (i) the sum payable by
such Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12(a)) the Administrative Agent, the applicable Lender or
the Issuing Bank, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party or
the Administrative Agent shall make such deductions and (iii) such Loan Party or
the Administrative Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.
 
(b)          Payment of Other Taxes by the Borrower.  Without limiting the
provisions of Section 2.12(a), each Loan Party shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.


52

--------------------------------------------------------------------------------


(c)          Indemnification.  Each Loan Party shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.12(c)) paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that the applicable Loan Party shall
not be obligated to indemnify the Administrative Agent, any Lender or the
Issuing Bank for any amount in respect of any such penalties, interest or
reasonable expenses if written demand therefor was not made by the
Administrative Agent, such Lender or the Issuing Bank within 180 days from the
date on which such party makes payment for such penalties, interest or expenses;
provided further that the foregoing limitation shall not apply to any such
penalties, interest or reasonable expenses arising out of the retroactive
application of any such Indemnified Tax or Other Tax.  A certificate as to the
amount of such payment or liability delivered to the applicable Loan Party by a
Lender or the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.  The Loan Parties shall also
indemnify the Administrative Agent, within ten (10) Business Days after demand
therefor, for any amount which a Lender or the Issuing Bank for any reason fails
to pay indefeasibly to the Administrative Agent as required by Section 2.12(g);
provided that, such Lender or the Issuing Bank, as the case may be, shall
indemnify the applicable Loan Party to the extent of any payment the applicable
Loan Party makes to the Administrative Agent pursuant to this sentence.  In
addition, the Loan Parties shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) Business Days after demand therefor, for
any incremental Taxes that may become payable by such Administrative Agent,
Lender (or its beneficial owners) or Issuing Bank as a result of any failure of
any Loan Party to pay any Taxes when due to the appropriate Governmental
Authority or to deliver to such Administrative Agent, pursuant to Section
2.12(d), documentation evidencing the payment of Taxes.
 
(d)       Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority, the applicable
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e)          Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
(i)        duly completed copies of IRS Form W-8BEN or W-8BEN-E, as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;


53

--------------------------------------------------------------------------------


(ii)        duly completed copies of IRS Form W-8ECI;
 
(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
 
(iv)      any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
If a payment made to a Lender under any Loan Document would be subject to United
States Federal withholding Tax imposed by FATCA if such Lender fails to comply
with any requirements of FATCA (including those contained in sections 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Applicable Law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.  To
the extent that the relevant documentation provided pursuant to this Section
2.12(e) is rendered obsolete or inaccurate in any respect, each Lender shall
update such documentation or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(f)          Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 2.12 (including additional amounts paid by
a Loan Party pursuant to this Section 2.12), it shall pay to the applicable
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 2.12
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the applicable indemnifying party, upon the request of the Administrative Agent,
such Lender or the Issuing Bank, agrees to repay the amount paid over pursuant
to this Section 2.12 (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender or
the Issuing Bank in the event the Administrative Agent, such Lender or the
Issuing Bank is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 2.12(f), in no event
will the Administrative Agent, the Issuing Bank or any Lender be required to pay
any amount to an indemnifying party pursuant to this Section 2.12(f) the payment
of which would place the Administrative Agent, Issuing Bank or Lender in a less
favorable net after-Tax position than the Administrative Agent, Issuing Bank or
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This Section 2.12(f) shall not
be construed to require the Administrative Agent, any Lender or the Issuing Bank
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.


54

--------------------------------------------------------------------------------


(g)        Indemnification of the Administrative Agent.  Each Lender and the
Issuing Bank shall indemnify the Administrative Agent within ten (10) Business
Days after demand therefor, for the full amount of any Taxes attributable to
such Lender or Issuing Bank that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under any
Loan Document against any amount due to the Administrative Agent under this
Section 2.12(g).  The agreements in Section 2.12(g) shall survive the
resignation and/or replacement of the Administrative Agent
 
(h)         Survival.  Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 2.12 shall survive the payment in full of the
Obligations and the termination of the Revolving Credit Commitments.
 
SECTION 2.13    Sharing of Payments, Etc..  If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.10) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the Notes and the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the Notes and the other Loan Documents at such time)
of payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders.  The Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.
 
55

--------------------------------------------------------------------------------


SECTION 2.14    Use of Proceeds.  The proceeds of the Revolving Credit Advances
and the Swing Line Advances and the issuance of the Letters of Credit shall be
used for the account of the Borrower to repay certain existing Debt of the
Borrower and its Subsidiaries (including, without limitation, the Existing
Credit Agreement), ongoing working capital and for other general corporate
purposes of the Borrower and its Subsidiaries.
 
SECTION 2.15   Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
(a)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
 
(b)         Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 9.04), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank and/or the Swing
Line Bank hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Bank and/or the Swing Line Bank, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Advance or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Borrowing in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Bank or Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Issuing Bank or Swing Line Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving A Credit
Advance, Revolving B Credit Advance or funded participations in Swing Line
Advances or Letters of Credit in respect of which such Defaulting Lender has not
fully funded its appropriate share and (ii) such Revolving A Credit Advance,
Revolving B Credit Advance or funded participations in Swing Line Advances or
Letters of Credit were made at a time when the conditions set forth in Section
3.02 were satisfied or waived, such payment shall be applied solely to pay the
Revolving A Credit Advances or Revolving B Credit Advances of, and funded
participations in Swing Line Advances or Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving A Credit Advances or Revolving B Credit Advances of, or funded
participations in Swing Line Advances or Letters of Credit owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.15(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.


56

--------------------------------------------------------------------------------


(c)         Reallocation of Pro Rata Shares to Reduce Fronting Exposure.  During
any period in which there is a Revolving A Lender that is a Defaulting Lender,
for purposes of computing the amount of the obligation of each Non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit or
Swing Line Advances pursuant to Sections 2.20(c) and 2.03(c), the Pro Rata Share
of each Non-Defaulting Lender in respect of the Revolving A Credit Facility
shall be computed without giving effect to the Revolving A Credit Commitment of
such Defaulting Lender; provided that the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Advances shall not exceed the positive difference, if any,
of (A) the Revolving A Credit Commitment of that Non-Defaulting Lender minus (B)
the aggregate outstanding principal amount of the Revolving A Credit Advances of
such Lender.  Subject to Section 9.24, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(d)          Cash Collateral for Letters of Credit.  Promptly on demand by the
Issuing Bank or the Administrative Agent from time to time, the Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure with respect to the Issuing Bank (after giving
effect to Section 2.15(c)) on terms reasonably satisfactory to the
Administrative Agent and the Issuing Bank (and such cash collateral shall be in
Dollars).  Any such cash collateral shall be deposited in a separate account
with the Administrative Agent, subject to the exclusive dominion and control of
the Administrative Agent, as collateral (solely for the benefit of the Issuing
Bank) for the payment and performance of each Defaulting Lender’s Pro Rata Share
of outstanding L/C Borrowings.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank immediately for each
Defaulting Lender’s Pro Rata Share of any drawing under any Letter of Credit
which has not otherwise been reimbursed by the Borrower or such Defaulting
Lender.
  
(e)          Prepayment of Swing Line Advances.  Promptly on demand by the Swing
Line Bank or the Administrative Agent from time to time, the Borrower shall
prepay Swing Line Advances in an amount of all Fronting Exposure with respect to
the Swing Line Bank (after giving effect to Section 2.15(c)).
 
(f)          Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Revolving Credit Commitment Fee pursuant to Section 2.08(a) (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender) and (ii) shall not be
entitled to receive any letter of credit commissions pursuant to Section 2.03
otherwise payable to the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral or other credit support arrangements satisfactory to the Issuing Bank
pursuant to Section 2.15(d), but instead, the Borrower shall pay to the
Non-Defaulting Lenders the amount of such letter of credit commissions in
accordance with the upward adjustments in their respective Pro Rata Shares in
respect of the Revolving A Credit Facility allocable to such Letter of Credit
pursuant to Section 2.15(c), with the balance of such fee, if any, payable to
the Issuing Bank for its own account.
 
57

--------------------------------------------------------------------------------


(g)        Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swing Line Bank and the Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), such Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Credit Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Advances and funded and unfunded participations in Letters of
Credit and Swing Line Advances to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares of the Revolving A Credit Commitments
(without giving effect to Section 2.15(c)) and Revolving B Credit Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
SECTION 2.16    Evidence of Debt.
 
(a)         Each Lender Party shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Advance owing to such Lender Party from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.  The Borrower agrees that upon written
notice by any Lender Party to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender Party, the Borrower shall promptly
execute and deliver to such Lender Party, with a copy to the Administrative
Agent, a Note, in substantially the form of Exhibit A hereto, respectively,
payable to the order of such Lender Party.  All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.
 
(b)         The Register maintained by the Administrative Agent pursuant to
Section 9.10(c) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
 
(c)         Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.16(b), and by each Lender Party in its account or
accounts pursuant to Section 2.16(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the Obligations of the Borrower under this Agreement.
 
58

--------------------------------------------------------------------------------


SECTION 2.17     Replacement of Lenders.  If any Lender requests compensation
under Section 2.10, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.12, or if any Lender is a Defaulting Lender hereunder or
becomes a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.10), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
 
(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.10;
 
(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(c)        in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)          such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 2.18    Increase to Revolving Credit Commitments.  The Borrower may, at
any time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent, increase the aggregate Revolving Credit Commitments under
a Facility (but not the Letter of Credit Facility or Swing Line Facility) and/or
add one or more new tranches of revolving credit commitments by a maximum
aggregate amount of up to $260,605,263.16 for all such increases and new
tranches established after the Third Amendment Effective Date, with additional
revolving credit commitments from any existing Lender and/or new revolving
credit commitments from any other Person selected by the Borrower and acceptable
to the Administrative Agent and the Issuing Bank; provided that:
 
(A)          any such increase or new tranche of revolving credit commitments
shall be in a minimum principal amount of $25,000,000;


(B)          no Default or Event of Default shall exist and be continuing at the
time of any such increase or establishment of a new tranche;


(C)        no existing Lender shall be under any obligation to increase its
Revolving Credit Commitment or participate in a new tranche of revolving credit
commitments and any such decision whether to increase its Revolving Credit
Commitment or participate in a new tranche of revolving credit commitments shall
be in such Lender’s sole and absolute discretion;


59

--------------------------------------------------------------------------------


(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Revolving Credit Commitment and/or participate
in a new revolving credit tranche shall have executed a commitment agreement
satisfactory to the Administrative Agent;


(E)          as a condition precedent to such increase or establishment of a new
tranche of revolving credit commitments, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the date of
such increase or establishment of a new tranche of revolving credit commitments
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or new tranche of revolving
credit commitments, and (2) in the case of the Borrower, (y) certifying that,
before and after giving effect to such increase or new tranche of revolving
credit commitments, (i) the representations and warranties contained in each
Loan Document are true and correct in all material respects on and as of the
date of such increase or establishment of a new tranche, as though made on and
as of such date, other than any such representations or warranties that, by
their express terms, refer to a specific date other than the date of such
increase or establishment, in which case as of such specific date, and (ii) no
Default or Event of Default exists and (z) for any increase or new tranche of
revolving credit commitments established after the Third Amendment Effective
Date, including a pro forma compliance certificate demonstrating that the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 5.04 after giving effect to the incurrence of any Advances made on
the date of increase or establishment; and


(F)         Schedule 2.01 shall be updated to reflect any existing Lender
increasing its Revolving Credit Commitment or participating in a new tranche of
revolving credit commitments pursuant to this Section 2.18 and any Person that
becomes a Lender pursuant to this Section 2.18 shall provide an Administrative
Questionnaire to the Administrative Agent.

Upon the increase of any Revolving Credit Commitments pursuant to this Section
2.18, the Borrower shall prepay any Revolving Credit Advances under the
applicable Facility owing by it and outstanding on the date of any such increase
(and pay any additional amounts required pursuant to Section 2.10) to the extent
necessary to keep the outstanding Revolving Credit Advances under such Facility
ratable with any revised Revolving Credit Commitments arising from any
nonratable increase in the Revolving Credit Commitments under a Facility
pursuant to this Section.


The Lenders hereby irrevocably authorize the Administrative Agent to enter into
such amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order to establish new tranches or sub-tranches in
respect of Advances or commitments increased or extended pursuant to this
Section 2.18 and such technical or conforming amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.18.


SECTION 2.19    Successor LIBOR.  Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents (including Section 9.02 hereof), if
the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
 
60

--------------------------------------------------------------------------------


(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
 
(ii)          the administrator of the LIBOR Screen Rate or a Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”), or
 
(iii)        syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
 
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section with (x) one or more
SOFR-Based Rates or (y) another alternate benchmark rate, giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated  (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
 
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advances or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Advances (to the
extent of the affected Eurodollar Rate Advances or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing that is a Base Rate Advance (subject to the foregoing clause (y)) in
the amount specified therein.
 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


61

--------------------------------------------------------------------------------


In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.
 
SECTION 2.20    Swing Line Advances.
 
(a)          The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Bank, in reliance upon the agreements of the other
Lenders set forth in this Section, may in its sole discretion make Swing Line
Advances to the Borrower.  Each such Swing Line Advance may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day prior to the Termination Date for the Revolving
A Credit Facility in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Commitment, notwithstanding the fact that such
Swing Line Advances, when aggregated with the Pro Rata Share of the outstanding
amount of Revolving A Credit Advances and L/C Obligations of the Lender acting
as Swing Line Bank, may exceed the amount of such Lender’s Revolving A Credit
Commitment; provided, that (i) after giving effect to any Swing Line Advance,
(A) after giving effect to any amount requested, the outstanding amount of
Revolving A Credit Advances, Swing Line Advances and L/C Obligations shall not
exceed the Revolving A Credit Facility, and (B) the Revolving A Credit Advances
and participation interests in Swing Line Advances and L/C Obligations of any
Lender at such time shall not exceed such Lender’s Revolving A Credit
Commitment, (ii) the Borrower shall not use the proceeds of any Swing Line
Borrowing to refinance any outstanding Swing Line Advance, and (iii) the Swing
Line Bank shall not be under any obligation to make any Swing Line Advance if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.06, and reborrow under this Section.  Each Swing Line Advance shall
bear interest only at a rate based on the Base Rate plus the Applicable
Percentage.  Immediately upon the making of a Swing Line Advance, each Revolving
A Lender shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Swing Line Bank a risk participation in such Swing Line
Advance in an amount equal to the product of such Revolving A Lender’s Pro Rata
Share in respect of the Revolving A Credit Facility times the amount of such
Swing Line Advance.
 
(b)        Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Bank and the Administrative
Agent, which may be given by telephone or Notice of Borrowing; provided, that
any telephonic notice must be confirmed immediately by delivery to the Swing
Line Bank and the Administrative Agent of a Notice of Borrowing.  Each such
Notice of Borrowing must be received by the Swing Line Bank and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested date of the Borrowing (which shall be a
Business Day).  Promptly after receipt by the Swing Line Bank of any Notice of
Borrowing, the Swing Line Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Notice of Borrowing and, if not, the Swing Line Bank will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Bank has received notice (by telephone or in writing) from
the Administrative Agent (including at the request of any Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Bank not to make such Swing Line Advance as a result of the limitations set
forth in Section 2.20(a), or (B) that one or more of the applicable conditions
specified in Article III is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Bank may make the amount of its Swing Line
Advance available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Bank in immediately available funds.
 
62

--------------------------------------------------------------------------------


(c)          Refinancing of Swing Line Advances.
 
(i)           The Swing Line Bank at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Bank to so request on its behalf), that each Revolving A Lender make
a Base Rate Advance in an amount equal to such Revolving A Lender’s Pro Rata
Share of the amount of Swing Line Advances then outstanding.  Such request shall
be made in writing (which written request shall be deemed to be a Notice of
Borrowing for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Advances, but subject to the unutilized
portion of the Revolving A Credit Facility and the conditions set forth in
Section 3.02.  The Swing Line Bank shall furnish the Borrower with a copy of the
applicable Notice of Borrowing promptly after delivering such notice to the
Administrative Agent.  Each Revolving A Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Notice of Borrowing available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply cash collateral available with respect to the applicable Swing
Line Advance) for the account of the Swing Line Bank at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Notice of
Borrowing, whereupon, subject to Section 2.20(c)(ii), each Revolving A Lender
that so makes funds available shall be deemed to have made a Revolving A Credit
Advance that is a Base Rate Advance to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Bank.
 
(ii)          If for any reason any Swing Line Advance cannot be refinanced by
such a Revolving A Credit Borrowing in accordance with Section 2.20(c)(i), the
request for a Base Rate Advance submitted by the Swing Line Bank as set forth
herein shall be deemed to be a request by the Swing Line Bank that each of the
Revolving A Lenders fund its risk participation in the relevant Swing Line
Advance and each Revolving A Lender’s payment to the Administrative Agent for
the account of the Swing Line Bank pursuant to Section 2.20(c)(i) shall be
deemed payment in respect of such participation.
 
(iii)        If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the Swing Line Bank any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.20(c) by the time specified in Section 2.20(c)(i), the Swing Line Bank shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Bank at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Swing Line Bank in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Bank in
connection with the foregoing.  If such Revolving A Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving A Credit Advance included in the relevant Revolving A Credit
Borrowing or funded participation in the relevant Swing Line Advance, as the
case may be.  A certificate of the Swing Line Bank submitted to any Revolving A
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.20(c)(iii) shall be conclusive absent manifest error.
 
63

--------------------------------------------------------------------------------


(iv)         Each Revolving A Lender’s obligation to make Revolving Credit
Advances or to purchase and fund risk participations in Swing Line Advance
pursuant to this Section 2.20(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, that each
Revolving A Lender’s obligation to make Revolving A Credit Advances pursuant to
this Section 2.20(c) is subject to the conditions set forth in Section 3.02
(other than delivery by the Borrower of a Notice of Borrowing).  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay the applicable Swing Line Advances, together with interest as
provided herein.
 
(d)          Repayment of Participations.
 
(i)          At any time after any Revolving A Lender has purchased and funded a
risk participation in a Swing Line Advance, if the Swing Line Bank receives any
payment on account of such Swing Line Advance, the Swing Line Bank will
distribute to such Revolving A Lender its Pro Rata Share thereof in the same
funds as those received by the Swing Line Bank.
 
(ii)          If any payment received by the Swing Line Bank in respect of
principal or interest on any Swing Line Advance is required to be returned by
the Swing Line Bank under any of the circumstances described in Section 9.07
(including pursuant to any settlement entered into by the Swing Line Bank in its
discretion), each Revolving A Lender shall pay to the Swing Line Bank its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Bank.  The obligations of the
Revolving A Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)          Interest for Account of Swing Line Bank.  The Swing Line Bank shall
be responsible for invoicing the Borrower for interest on the Swing Line
Advances.  Until each Revolving A Lender funds its Base Rate Advance or risk
participation pursuant to this Section 2.20 to refinance such Lender’s Pro Rata
Share of any Swing Line Advance, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Bank.
 
(f)          Payments Directly to Swing Line Bank.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Bank.
 
ARTICLE III


CONDITIONS OF LENDING AND ISSUANCES
OF LETTERS OF CREDIT
 
SECTION 3.01   Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement and the obligation of each Lender to make the Initial Extension of
Credit is subject to the satisfaction of the following conditions precedent on
and as of the first date (the “Effective Date”) on which such conditions
precedent have been satisfied:


64

--------------------------------------------------------------------------------


(a)         The Administrative Agent shall have received on or before the day of
the Initial Extension of Credit, the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified):
 
(i)           A counterpart to this agreement duly executed by a Responsible
Officer of each Loan Party.
 
(ii)         The Notes payable to the order of the Lenders to the extent
requested by the Lenders pursuant to the terms of Section 2.16.
 
(iii)         The Pledge Agreement duly executed by each Loan Party, together
with:
 
(A)          certificates representing the Pledged Shares referred to therein
accompanied by undated stock powers executed in blank,
 
(B)          proper financing statements in form appropriate for filing under
the UCC of all jurisdictions (other than the State of Tennessee) that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority Liens created under the Pledge Agreement, covering
the Collateral described in the Pledge Agreement,
 
(C)       evidence of the completion of all other recordings and filings of or
with respect to the Pledge Agreement (or, as the Administrative Agent may
determine, delivery to the Administrative Agent of satisfactory documentation
with respect thereto) that the Administrative Agent may deem necessary or
desirable in order to perfect and protect the Liens created thereunder,
 
(D)          evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
Liens created under the Pledge Agreement has been taken, and
 
(E)           receipt of a duly executed payoff letter in respect of the
Existing Credit Agreement.
 
(iv)          Certified copies of (A) the resolutions of the Board of Directors
(or other governing body) of each Loan Party approving the Transaction and each
Loan Document to which it is or is to be a party as in full force and effect on,
and without amendment or modification as of, the Effective Date, and of all
documents evidencing other necessary corporate action and governmental approvals
and (B) other third party approvals and consents, if any, with respect to the
Transaction and each Loan Document to which it is or is to be a party.
 
(v)          A copy of a certificate of the Secretary of State (or other
appropriate officer) of the jurisdiction of incorporation or formation of each
Loan Party, dated reasonably near the Effective Date, certifying (A) as to a
true and correct copy of the charter or certificate of formation, and each
amendment thereto, of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such Loan Party has paid all franchise taxes
to the date of such certificate and (2) such Loan Party is duly incorporated or
formed and in good standing or presently subsisting under the laws of the State
of the jurisdiction of its incorporation or formation.


65

--------------------------------------------------------------------------------


(vi)        A certificate of each Loan Party, signed on behalf of such Loan
Party by a Responsible Officer and its Secretary or any Assistant Secretary,
dated the Effective Date (the statements made in which certificate shall be true
on and as of the date of the Effective Date), certifying as to (A) the absence
of any amendments to the charter or other organizational documents of such Loan
Party since the date of the certificate referred to in Section 3.01(a)(v), (B) a
true and correct copy of the bylaws, limited partnership agreement or limited
liability operating agreement, as applicable, of such Loan Party as in effect on
the date on which the resolutions referred to in Section 3.01(a)(iv) were
adopted and on the date of the Initial Extension of Credit, (C) the due
incorporation or formation and good standing or valid existence of such Loan
Party as a corporation, limited partnership or limited liability company, as the
case may be, organized under the laws of the jurisdiction of its incorporation
or formation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party and (D) the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder.
 
(vii)      A certificate of a Responsible Officer of the Borrower to the effect
that (A) all representations and warranties of the Loan Parties contained in
this Agreement and the other Loan Documents are true, correct and complete in
all material respects (except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty shall be true, correct and complete in
all respects), (B) none of the Loan Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents, (C) after
giving effect to the Transaction, no Default or Event of Default has occurred
and is continuing, (D) since July 28, 2017, no event has occurred or condition
arisen, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect, and (E) each of the Loan Parties, as
applicable, has satisfied each of the conditions set forth in Sections 3.01 and
3.02.


(viii)      A certificate in substantially the form of Exhibit E hereto from
Borrower’s chief financial officer after giving pro forma effect to the Initial
Extension of Credit, and the consummation of the other elements of the
Transaction, attesting to the Solvency of the Loan Parties.
 
(ix)       Evidence of the Loan Parties’ insurance coverage reasonably
satisfactory to the Administrative Agent, demonstrating that the Loan Parties’
existing insurance coverage remains in effect.
 
(x)        Copies of satisfactory audited and pro forma consolidated financial
statements and forecasts for the Borrower and its Subsidiaries reasonably
acceptable to the Administrative Agent.
 
(xi)         A favorable opinion Bass, Berry & Sims PLC, counsel for the Loan
Parties addressed to the Administrative Agent and the Lenders with respect to
the Loan Parties, the Loan Documents and such other matters as the Lenders shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).
 
(b)          The Administrative Agent and the Arrangers shall be satisfied that
all existing Debt (including existing Debt under the Existing Credit Agreement),
other than Surviving Debt, has been prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished and all commitments, security interests and
guaranties relating thereto terminated and that all Surviving Debt shall be in
an amount and on terms and conditions satisfactory to the Administrative Agent
and the Arrangers.


66

--------------------------------------------------------------------------------


(c)         All material Governmental Authorizations and all shareholder, board
of director, and material third party consents and approvals necessary in
connection with the Transaction and the continued operation of the business of
the Loan Parties, after giving effect to the Transaction shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Lender Parties) and shall remain in effect; all applicable waiting periods
in connection with the Transaction shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the judgment of the Lender Parties, in each case that restrains, prevents or
imposes materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.
 
(d)         There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any Governmental Authority that (i) could reasonably be
expected to have a Material Adverse Effect other than the matters described on
Schedule 4.01(f) hereto (the “Disclosed Litigation”), (ii) would reasonably be
expected to restrain, prevent, or impose materially adverse conditions on the
Transaction or any element thereof or (iii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
Transaction, and there shall have been no adverse change in the status, or
financial effect on the Borrower, any other Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.
 
(e)          Upon the reasonable request of any Lender made at least ten (10)
Business Days prior to the Effective Date, the Borrower shall have provided to
such Lender the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, in each case at least five (5) Business
Days prior to the Effective Date.  At least five Business Days prior to the
Effective Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall deliver a Beneficial Ownership
Certification in relation to the Borrower.
 
(f)          There shall have been no Material Adverse Change since July 28,
2017.
 
(g)         The Administrative Agent shall have received on or before the day of
the Initial Extension of Credit the following, dated such day, in form and
substance satisfactory to the Administrative Agent (unless otherwise specified),
a Notice of Borrowing relating to the Initial Extension of Credit.
 
(h)        The Borrower shall have paid all accrued fees of the Agents, the
Arrangers and the Lender Parties and all accrued expenses of the Agents
(including the accrued fees and expenses of counsel to the Administrative Agent
and local counsel to the Lender Parties (if any), including, without limitation,
all amounts due and payable pursuant to the Fee Letters).
 
(i)          The Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent may reasonably request.
 
67

--------------------------------------------------------------------------------


SECTION 3.02     Conditions Precedent to Each Borrowing and Issuance and
Renewal.  The obligation of each Appropriate Lender to make an Advance (other
than an L/C Borrowing made by the Issuing Bank or a Lender pursuant to Section
2.03 and a Swing Line Advance made by a Lender pursuant to Section 2.20) on the
occasion of each Borrowing (including the Initial Extension of Credit), and the
obligation of the Issuing Bank to issue a Letter of Credit (including the
initial issuance) or renew a Letter of Credit and the right of the Borrower to
request a Swing Line Borrowing, shall be subject to the further conditions
precedent that on the date of such Borrowing or issuance or renewal:
 
(a)          The following statements shall be true (and each of the giving of
the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Advance shall constitute a representation and warranty by the
Borrower that both on the date of such notice and on the date of such Advance
such statements are true):
 
(i)          the representations and warranties contained in each Loan Document
are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified by materiality or Material Adverse
Effect, such representation or warranty is true and correct in all respects) on
and as of such date, before and after giving effect to such Borrowing or
issuance or renewal and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representations or warranties
that, by their express terms, refer to a specific date other than the date of
such Borrowing or issuance or renewal, in which case as of such specific date;
and
 
(ii)         no Default has occurred and is continuing, or would result from
such Borrowing or issuance or renewal or from the application of the proceeds
therefrom; and
 
(b)          The Administrative Agent shall have received the applicable notice
as described in Section 3.02(a).
 
SECTION 3.03   Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01     Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:
 
(a)          Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited partnership or limited liability company duly organized, validly
existing and in good standing (to the extent good standing is a concept
recognized for a specific entity type in the applicable jurisdiction) under the
laws of the jurisdiction of its incorporation or formation, as the case may be,
(ii) is duly qualified and in good standing (to the extent good standing is a
concept recognized for a specific entity type in the applicable jurisdiction) as
a foreign corporation, limited partnership or limited liability company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed except where the
failure to so qualify or be licensed could not be reasonably likely to have a
Material Adverse Effect and (iii) has all requisite corporate, limited liability
company or partnership (as applicable) power and authority to own or lease and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted; and (iv) has all Governmental Authorizations necessary
to own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted except where the failure to have such
Governmental Authorization could not be reasonably likely to have a Material
Adverse Effect.
 
68

--------------------------------------------------------------------------------


(b)          Set forth on Schedule 4.01(b) hereto is a complete and accurate
list of all Subsidiaries of each Loan Party, showing as of the Effective Date
(as to each such Subsidiary) the jurisdiction of its formation, the number of
shares, membership interests or limited partnership interest (as applicable) of
each class of its Equity Interests authorized, and the number outstanding, on
the Effective Date and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares,
units or partnership interests covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the Effective Date.  All
of the outstanding Equity Interests in each Loan Party’s Subsidiaries have been
validly issued, are fully paid and non-assessable and except as indicated on
Schedule 4.01(b) hereto, are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the Loan
Documents.


(c)          The execution, delivery and performance by each Loan Party of each
Loan Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s corporate, limited liability company
or limited partnership (as applicable) powers, have been duly authorized by all
necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter,
certificate of formation, bylaws, limited liability company agreement,
partnership agreement or other constituent documents, (ii) violate any current
law, rule, regulation (including, without limitation, Regulations T, U or X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries.  No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.
 
(d)          No Governmental Authorization, and no notice to or filing with any
Governmental Authority or any other third party, is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, or for the consummation of the
Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof), or (iv) the exercise by any Agent or any Lender Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect. 
All applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any competent authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.
 
69

--------------------------------------------------------------------------------


(e)         This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto.  This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against such Loan Party in accordance with
its terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratoriums or similar laws at the time in effect affecting the
enforceability of the rights of creditors generally.
 
(f)         There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any Governmental Authority or arbitrator
that (i) could reasonably be expected to have a Material Adverse Effect or (ii)
purports to affect the legality, validity or enforceability of any Loan Document
or the consummation of the Transaction, and there has been no Material Adverse
Change in the status, or financial effect on any Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.
 
(g)         The consolidated balance sheets of the Borrower and its Subsidiaries
as at July 28, 2017, and the related consolidated statements of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the fiscal year then ended, accompanied by an unqualified opinion of Deloitte &
Touche LLP, independent registered public accountants, and the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as at April 27,
2018, and the related unaudited consolidated statements of income and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the three months then ended, duly certified by the chief financial officer of
the Borrower, copies of which have been furnished to each Lender Party, fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP applied on a consistent basis, and since July 28, 2017,
there has been no event, development or occurrence that could have a Material
Adverse Effect.
 
(h)         The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at April 27, 2018, the related consolidated pro forma statements
of income and cash flows of the Borrower and its Subsidiaries for the
four-quarter period then ended, in each case certified by the chief financial
officer of the Borrower, copies of which have been furnished to each Lender
Party, fairly present the consolidated pro forma financial condition of the
Borrower and its Subsidiaries as at such dates and the consolidated pro forma
results of operations of the Borrower and its Subsidiaries for the period ended
on such dates, in each case giving effect to the Transaction, all in accordance
with GAAP.
 
(i)         The consolidated forecasted balance sheet, statement of income and
statement of cashflows of the Borrower and its Subsidiaries, delivered to the
Lender Parties pursuant to Sections 3.01(a)(x) or 5.03, were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s reasonable
best estimate of its future financial performance, based upon the assumptions
set forth in such forecast.
 
70

--------------------------------------------------------------------------------


(j)          No information, exhibit or report furnished by or on behalf of any
Loan Party to any Agent or any Lender Party in connection with the negotiation
and syndication of the Loan Documents or pursuant to the terms of the Loan
Documents contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements made therein not misleading.
 
(k)         The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance or drawings under any Letter of Credit will be used, directly or
indirectly, to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.
 
(l)        Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.  Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
 
(m)       Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that could be
reasonably likely to have a Material Adverse Effect.
 
(n)       The provisions of the Collateral Documents executed by the Loan
Parties are effective to create, in favor of the Lenders, legal, valid and
enforceable security interests in all right, title and interest of the Loan
Parties in any and all of the collateral described therein, securing the Notes
and all other Obligations from time to time outstanding under the Loan
Documents.  Each of such Collateral Documents (but in the case of the Pledge
Agreement, upon the taking of possession of the Collateral as provided in the
Pledge Agreement) creates a fully perfected security interest in all right,
title and interest of the Loan Parties in such collateral, superior in right to
any liens, existing or future, which the Loan Parties or any creditors of or
purchasers from, or any other Person, may have against such collateral or
interests therein.  The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.
 
(o)          Each Loan Party is, individually and together with its
Subsidiaries, Solvent.
 
(p)          (i)           Set forth on Schedule 4.01(p) hereto is a complete
and accurate list of all Plans and Multiemployer Plans.
 
(ii)          No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan that has resulted in or is reasonably expected to
result in a material liability of any Loan Party or any ERISA Affiliate.
 
(iii)        Schedule B (Actuarial Information), if applicable, to the most
recent annual report (Form 5500 Series) for each Plan, copies of which have been
filed with the Internal Revenue Service and furnished to the Lender Parties, is
complete and accurate and fairly presents the funding status of such Plan, and
since the date of such Schedule B there has been no material adverse change in
such funding status.
 
(iv)       Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
 
71

--------------------------------------------------------------------------------


(v)          Neither any Loan Party nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
 
(vi)         With respect to each employee benefit arrangement mandated by
non-U.S. law (a “Foreign Benefit Arrangement”) and with respect to each employee
benefit plan maintained or contributed to by any Loan Party or any Subsidiary of
any Loan Party that is not subject to United States law (a “Foreign Plan”):
 
(A)          Any employer and employee contributions required by law or by the
terms of any Foreign Benefit Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices.
 
(B)         The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Effective Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.


(C)         Each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities.
 
(vii)        The Borrower represents and warrants as of the Effective Date that
the Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Advances, the Letters of Credit or the
Commitments.
 
(q)       (i)        The operations and properties of each Loan Party and each
of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all material past non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing obligations or costs, and no circumstances exist that could be
reasonably likely to (A) form the basis of an Environmental Action against any
Loan Party or any of its Subsidiaries or any of their properties that would be
reasonably expected to have a Material Adverse Effect or (B) cause any such
property to be subject to any material restrictions on ownership, occupancy, use
or transferability under any Environmental Law.
 
(ii)         None of the properties currently or, to the knowledge of the Loan
Parties, formerly owned or operated by any Loan Party or any of its Subsidiaries
is listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or, to the knowledge of the Loan Parties, is
adjacent to any such property; except for the properties that are listed in
Schedule 4.01(q), there are no and, to the knowledge of the Loan Parties, never
have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries in a form or condition which violates, or
gives rise to liability under, Environmental Laws; and Hazardous Materials have
not been released, discharged or disposed of on any property currently or, to
the knowledge of the Loan Parties, formerly owned or operated by any Loan Party
or any of its Subsidiaries, in each case, the release, discharge or disposal of
which would be reasonably expected to have a Material Adverse Effect.
 
72

--------------------------------------------------------------------------------


(iii)        Except as otherwise set forth on Schedule 4.01(q) hereto, neither
any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or, to the
knowledge of any Loan Party, formerly owned or operated by any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in a Material Adverse Effect.
 
(r)         (i)          Except as disclosed on Schedule 4.01(r), neither any
Loan Party nor any of its Subsidiaries is party to any tax sharing agreement
other than a tax sharing agreement approved by the Required Lenders.
 
(ii)          Each Loan Party and each Subsidiary thereof has duly filed or
caused to be filed all federal, state, local and other tax returns required by
Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Loan Party).  Such returns accurately reflect in all
material respects all liability for taxes of any Loan Party or any Subsidiary
thereof for the periods covered thereby.  Each Loan Party and each Subsidiary
thereof may be subject to audits and examinations by federal, state and local
Governmental Authorities from time to time in the ordinary course of business;
provided, however, there is no material ongoing audit or examination or, to the
knowledge of the Borrower, other investigation by any Governmental Authority of
the tax liability of any Loan Party or any Subsidiary thereof.  No Governmental
Authority has asserted any Lien or other claim against any Loan Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (A) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Loan Party and (B) Liens permitted pursuant to Section 5.02(a)).  The
charges, accruals and reserves on the books of each Loan Party and each
Subsidiary thereof in respect of federal, state, local and other taxes for all
Fiscal Years and portions thereof since the organization of any Loan Party or
any Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional taxes or assessments for any of such
years.
 
73

--------------------------------------------------------------------------------


(iii)         Set forth on Schedule 4.01(r) hereto is a complete and accurate
list, as of the Effective Date, of each taxable year of each Loan Party and each
of its Subsidiaries and Affiliates for which Federal income tax returns have
been filed and for which the expiration of the applicable statute of limitations
for assessment or collection has not occurred by reason of extension or
otherwise (an “Open Year”).
 
(s)          The representations and warranties contained in the other Loan
Documents are true and correct in all material respects.
 
(t)         Set forth on Schedule 4.01(t) hereto is a complete and accurate list
of all real property owned by any Loan Party or any of its Subsidiaries (“Owned
Real Property”), showing as of the Effective Date the street address, county or
other relevant jurisdiction, state and record owner.  Each Loan Party or such
Subsidiary has good and marketable fee simple title to such real property, free
and clear of all Liens, other than Permitted Liens and those created by the Loan
Documents.
 
(u)        Set forth on Schedule 4.01(u) hereto is a complete and accurate list
of all Leased Real Properties under which any Loan Party or any of its
Subsidiaries is the lessee, showing as of the Effective Date the street address,
county or other relevant jurisdiction, state, names of the lessor and lessee,
expiration date and annual rental cost thereof.
 
(v)         Set forth on Schedule 4.01(v) hereto is a complete and accurate list
of all patents,  trademarks, registered trade names, service marks and
registered copyrights, and all applications therefor and licenses thereof of
each Loan Party or any of its Subsidiaries, showing, as of the Effective Date,
(i) in the case of registrations, the jurisdiction in which it is registered,
the registration number, the date of registration and, other than for
copyrights, the expiration date; and (ii) in the case of pending applications,
the jurisdiction in which such applications are filed, the application number
and the date of filing.
 
(w)        Each Loan Party and Subsidiary is in compliance with the requirements
of all Applicable Laws and all orders, writs, injunctions and decrees applicable
to it or to its properties, except in such instances in which (a) such
requirement of Applicable Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
(x)         None of the Loan Parties, nor any of their Subsidiaries, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.
 
(y)          The Loan Parties and their Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 (to the extent applicable), and other similar
applicable anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
 
(z)          Each Loan Party and its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights that
the Loan Parties consider reasonably necessary for the operation of their
respective businesses as presently conducted, without any infringement upon the
rights of any other Person that could have a Material Adverse Effect.  To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person in any manner that could reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
74

--------------------------------------------------------------------------------


(aa)      No Loan Party or any Subsidiary thereof is party to any collective
bargaining agreement or has any labor union been recognized as the
representative of its employees except as set forth on Schedule 4.01(aa).  The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(bb)       The Obligations of each Loan Party and each Subsidiary thereof under
this Agreement and each of the other Loan Documents (i) ranks and shall continue
to rank at least senior in priority of payment to all subordinated Debt of each
such Person and pari passu in priority of payment with all senior unsecured Debt
of each such Person and (ii) is designated as “Senior Debt” under all
instruments and documents, now or in the future, relating to all subordinated
Debt and all senior unsecured Debt of such Person.


(cc)         As of the Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.
 
(dd)         No Loan Party is an EEA Financial Institution.
 
ARTICLE V
 
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01     Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:
 
(a)          Compliance with Laws, Etc.  Comply with the requirements of all
Applicable Laws and all orders, writs, injunctions and decrees applicable to it
or to its business or property, except in such instances in which (a) such
requirement of law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
 
(b)          Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all federal and other material taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all material lawful claims
that, if unpaid, might by law become a Lien upon its property; provided,
however, that no Loan Party shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable.
 
75

--------------------------------------------------------------------------------


(c)         Compliance with Environmental Laws.  Except to the extent that
non-compliance could not reasonably be expected to have a Material Adverse
Effect, comply, and cause each of its Subsidiaries and all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that no Loan Party
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances.
 
(d)          Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance (including business interruption and
hazards) with responsible and reputable insurance companies or associations and
such insurance shall be maintained in such amounts (with such deductibles and
self insured retentions) and covering such risks as is usually carried by
companies of similar size, engaged in similar businesses and owning similar
properties in the same general areas in which any Loan Party or any of its
Subsidiaries operates.
 
(e)          Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its existence,
legal structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Loan Parties
and their respective Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(d)); provided, further, that none of the Loan
Parties or their respective Subsidiaries shall be required to preserve any
right, permit, license, approval, privilege or franchise if the board of
directors of the Borrower or such Subsidiary or equivalent governing body shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Loan Party or such Subsidiary, as the case may be, and that
the loss thereof does not have a Material Adverse Effect.
 
(f)          Visitation Rights.  At any reasonable time and from time to time
upon reasonable prior notice (or, if an Event of Default exists, at any time and
from time to time during normal business hours and without prior notice), permit
any of the Agents or any of the Lender Parties, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Loan Parties and any of their
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and (in the
case of discussions with any of the Agents or any agents or representatives
thereof) with their independent certified public accountants; provided that in
the case of discussions with or examination or visits by any of the Agents (or
any agents or representatives of the Agents), such discussions, examination or
visits shall be at the expense of the Borrower.
 
(g)          Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of each
Loan Party in accordance with GAAP.
 
(h)          Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and except for such failure to so
maintain which would not reasonably be expected to have a Material Adverse
Effect.
 
76

--------------------------------------------------------------------------------


(i)          Covenant to Guarantee Obligations and Give Security.
 
(i)          Upon (x) the formation or acquisition of any new direct or indirect
Material Subsidiaries by any Loan Party (including by division of any existing
limited liability company pursuant to a “plan of division” under the Delaware
Limited Liability Company Act) or (y) after any Person becomes a Material
Subsidiary, then in each case at the Borrower’s expense:
 
(A)         to the extent such Material Subsidiary that is not (x) a CFC or (y)
a Subsidiary that is held directly or indirectly by a CFC, within 10 days
thereafter (or such later date as the Collateral Agent may agree in its sole
discretion), cause each such Material Subsidiary, and cause each direct and
indirect parent of such Material Subsidiary (if it has not already done so), to
duly execute and deliver to the Collateral Agent a guaranty or Guaranty
Supplement, in form and substance satisfactory to the Collateral Agent,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents,
 
(B)          within 30 days thereafter (or such later date as the Collateral
Agent may agree in its sole discretion), take, and cause each such Material
Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that is held
directly or indirectly by a CFC) to take, whatever action (including, without
limitation, the filing of UCC financing statements) may reasonably be necessary
or advisable in the opinion of the Collateral Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the pledges,
assignments, pledge agreement supplements, security agreements and pledge
agreements delivered pursuant to the Loan Documents, enforceable against all
third parties in accordance with their terms,
 
(C)          within 60 days thereafter (or such later date as the Collateral
Agent may agree in its sole discretion) with respect to any such Material
Subsidiary that is a “significant subsidiary” as defined by Regulation S-X
promulgated by the Securities and Exchange Commission, deliver to the Collateral
Agent, upon the reasonable request of the Collateral Agent, a signed copy of a
favorable opinion, addressed to the Collateral Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Collateral Agent as
to (1) the matters contained in this Section 5.01(i), (2) such guaranties,
Guaranty Supplements, pledges, assignments, pledge agreement supplements,
security agreements and other pledge agreements being legal, valid and binding
obligations of each Loan Party that is a party thereto enforceable in accordance
with their terms, as to the matters contained in this Section 5.01(i), (3) such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties and (4) such other matters as
the Collateral Agent may reasonably request, and
 
77

--------------------------------------------------------------------------------


(D)         at any time and from time to time, promptly execute and deliver, and
cause each such Material Subsidiary (other than any Subsidiary that is a CFC or
a Subsidiary that is held directly or indirectly by a CFC), to execute and
deliver, any and all further instruments and documents and take, and cause each
newly acquired or newly formed Subsidiary (other than any Subsidiary that is a
CFC or a Subsidiary that is held directly or indirectly by a CFC) to take, all
such other action as the Collateral Agent may deem reasonably necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens created or purported to be created under the Loan Documents.
 
(ii)       Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Loan Party, then in each case at the Borrower’s expense,
within 30 days thereafter (or such later date as the Collateral Agent may agree
in its sole discretion), duly execute and deliver and cause such Subsidiary (to
the extent that it is a Material Subsidiary) and each Loan Party acquiring
Equity Interests in such Subsidiary to duly execute and deliver to the
Collateral Agent pledges, assignments, pledge agreement supplements, security
agreements and other pledge agreements as specified by, and in form and
substance reasonably satisfactory to the Collateral Agent, securing payment of
all of the Obligations of such Subsidiary or Loan Party, respectively, under the
Loan Documents; provided that (A) the Equity Interests in any Subsidiary held by
a CFC shall not be required to be pledged and (B) if such new Equity Interests
are Equity Interests in a CFC, only 66% of the voting Equity Interests and 100%
of the non-voting Equity Interests of such CFC shall be pledged in favor of the
Secured Parties.
 
(j)          Further Assurances.  Promptly upon request by any Agent, or any
Lender Party through the Administrative Agent, take and cause each Subsidiary to
take the following actions:
 
(i)         correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof,
 
(ii)           cause all property of each Loan Party (other than Excluded
Property) to be subject at all times to first priority, perfected Liens in favor
of the Administrative Agent to secure the Secured Obligations pursuant to the
Collateral Documents (subject to the Liens created or permitted by the Loan
Documents) and, in connection with the foregoing, deliver to the Administrative
Agent such other documentation as the Administrative Agent may request including
filings and deliveries necessary to perfect such Liens, Organization Documents
and resolutions all in form, content and scope reasonably satisfactory to the
Administrative Agent; and
 
(iii)         execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, conveyances,
pledge agreements, security agreements, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as any Agent, or any Lender Party
through the Administrative Agent, reasonably determines is necessary from time
to time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party.
 
78

--------------------------------------------------------------------------------


(k)          Preparation of Environmental Reports.  At the request of the
Administrative Agent or the Collateral Agent after the occurrence or discovery
of an event, condition or circumstance reasonably likely to give rise to an
Environmental Action that would be reasonably likely (whether individually or in
the aggregate) to have a Material Adverse Effect, provide to the Lender Parties
within 60 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of its or its Subsidiaries’
properties affected by the event, condition or circumstance in question,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines at any time
that a material risk exists that any such report will not be provided within the
time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
affected by the event, condition or circumstance in question to grant at the
time of such request to the Agents, the Lender Parties, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto any of their respective properties affected by
the event, condition or circumstance in question to undertake such an
assessment.
 
(l)          Compliance with Terms of Leaseholds.  Take and cause each
Subsidiary to take the following actions: make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
any of the Loan Parties or their respective Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.
 
(m)       Performance of Material Contracts.  Take and cause each Subsidiary to
take the following actions: perform and observe all the terms and provisions of
each Material Contract to which any of the Loan Parties or their respective
Subsidiaries is a party, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as the Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.
 
(n)         Use of Proceeds.  Use the proceeds of each of the Advances and
Letters of Credit solely for the purposes set forth in the Preliminary
Statements hereof and Section 2.14.
 
(o)         Anti-Corruption Laws.  Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 (to
the extent applicable) and other similar applicable anti-corruption legislation
in other jurisdictions and maintain policies and procedures designed to promote
and achieve compliance with such laws.
 
(p)          Liquidity.  From the Third Amendment Effective Date until delivery
of the Officer’s Compliance Certificate required to be delivered pursuant to
Section 5.03(c) for the fiscal quarter of the Borrower ending April 30, 2021,
maintain Liquidity of at least $140,000,000.
 
79

--------------------------------------------------------------------------------


SECTION 5.02   Negative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party and its Subsidiaries will not, at any
time:
 
(a)          Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the UCC of any jurisdiction, a financing statement that names
any Loan Party or any of its Subsidiaries as debtor, or sign or suffer to exist,
or permit any of its Subsidiaries to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except:
 
(i)            Liens created under the Loan Documents;
 

(ii)           Permitted Liens;
 
(iii)          Liens existing on the Effective Date and described on Schedule
5.02(a) hereto;
 
(iv)          purchase money Liens upon or in real property or equipment
acquired or held by the Borrower or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any such property or equipment to be subject to
such Liens, or Liens existing on any such property or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
property or equipment being acquired, constructed or improved, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this Section 5.02(a)(iv) shall not exceed the amount
permitted under Section 5.02(b)(iii)(B) at any time outstanding;
 
(v)          Liens arising in connection with Capitalized Leases of the Borrower
or any of its Subsidiaries permitted under Section 5.02(b)(iii)(C); provided
that no such Lien shall extend to or cover any Collateral or assets other than
the assets subject to such Capitalized Leases;
 
(vi)        the replacement, extension or renewal of any Lien permitted by
Section 5.02(a)(iii) upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby provided that
such replacement, extension or renewal does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) the proceeds thereof;
 
(vii)         Liens securing any of the Debt described in Sections 5.02(b)(i)(B)
and 5.02(b)(ii); and
 
80

--------------------------------------------------------------------------------


(viii)       other Liens securing Debt outstanding in an aggregate principal
amount not to exceed $10,000,000; provided that no such Lien shall extend to or
cover any Collateral.
 
(b)          Debt.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
 
(i)           in the case of the Borrower,
 
(A)         Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates or commodity pricing, in each case incurred in
the ordinary course of business and consistent with prudent business practice,
 
(B)          Debt owed to a Loan Party; and
 
(C)          Debt incurred by the Borrower (which may be guaranteed by the
Guarantors) in connection with the issuance of unsecured senior notes (the
“Permitted Senior Notes”); provided that (1) no Default or Event of Default
shall have occurred and be continuing at the time of any such issuance or would
be caused by such issuance, (2) the Borrower shall be in pro forma compliance
with the financial covenants set forth in Section 5.04 after giving effect to
the incurrence of such Debt and shall provide the Administrative Agent and
Lenders with a pro forma compliance certificate evidencing such compliance at
least 10 days (or such shorter period as may be agreed to by the Administrative
Agent) in advance of any such Debt issuance, (3) such Debt shall rank no higher
than pari passu with the Obligations, (4) the maturity of such Debt shall be at
least six (6) months after the latest Termination Date, (5) the terms of such
Debt may not restrict, limit or otherwise encumber the ability of the Borrower
or any Subsidiary to grant Liens in favor of the Administrative Agent or any
Lender under this Agreement or any other Loan Document, and (6) such Debt shall
otherwise be issued on terms and conditions reasonably satisfactory to the
Administrative Agent.
 
(ii)          in the case of any Subsidiary of the Borrower, (a) with respect to
any Subsidiary of the Borrower that is a Loan Party, Debt owed to the Borrower
or to any other Loan Party and (b) with respect to any Subsidiary of the
Borrower that is not a Loan Party, Debt owed to any other Subsidiary of the
Borrower that is not a Loan Party; and
 
(iii)          the Guaranties and, in the case of the Loan Parties and their
Subsidiaries,
 
(A)          Debt under the Loan Documents;
 
(B)          So long as no Default has occurred and is continuing, Debt secured
by Liens permitted by Section 5.02(a)(iv) not to exceed in the aggregate
$10,000,000 at any time outstanding; provided that to the extent any Debt is
created, incurred or assumed in compliance with this clause (B) while no Default
has occurred and is continuing, such Debt shall continue to be permitted under
this clause (B) in the event that a Default has occurred and is continuing;
 
81

--------------------------------------------------------------------------------


(C)          Capitalized Leases (other than those permitted by clause (F) below)
not to exceed in the aggregate $10,000,000 at any time outstanding, and in the
case of Capitalized Leases to which any Subsidiary of a Loan Party is a party,
Debt of the Loan Party of the type described in clause (j) of the definition of
Debt guaranteeing the obligations of such Subsidiary under the Capitalized
Leases permitted under this clause (C);
 
(D)          Debt of any Person that becomes a Subsidiary of the Borrower after
the Effective Date in accordance with the terms of Section 5.02(f) which Debt
does not exceed $10,000,000 in the aggregate and is existing at the time such
Person becomes a Subsidiary of the Borrower;
 
(E)          So long as no Default has occurred and is continuing, other
unsecured Debt of the Borrower in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding; provided that to the extent any Debt is
created, incurred or assumed in compliance with this clause (E) while no Default
has occurred and is continuing, such Debt shall continue to be permitted under
this clause (E) in the event that a Default has occurred and is continuing;
 
(F)           the Surviving Debt set forth on Schedule 5.02(b), and any Debt
extending the maturity of, or refunding or refinancing, in whole or in part, any
Surviving Debt; provided that the terms of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are otherwise permitted by the Loan Documents;
provided further that the principal amount of such Surviving Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing;
 
(G)          Contingent obligations of the Loan Parties or any of their
Subsidiaries in an amount not to exceed $10,000,000; provided that such
contingent obligations are unsecured;
 
(H)          Endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
 
(I)            Debt in respect of letters of credit in an aggregate amount not
to exceed $10,000,000 at any time outstanding;
 
(J)         Debt in respect of indemnification obligations in connection with
bonds and letters of credit related to self insurance and insurance programs and
policies of the Loan Parties and their respective Subsidiaries;
 
(K)          Obligations in respect of the Borrower’s Non-Qualified Deferred
Compensation Plan to the extent of assets of such plan are on the Borrower’s
balance sheet; and
 
(L)           Guarantee obligations of the Guarantors in respect of Debt of the
Borrower permitted pursuant to Section 5.02(b)(i)(C).
 
(c)          Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the Effective Date.


82

--------------------------------------------------------------------------------


(d)         Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it (including by division of any existing limited
liability company pursuant to a “plan of division” under the Delaware Limited
Liability Company Act), or permit any of its Subsidiaries to do so, except that:
 
(i)           any Subsidiary of the Borrower may merge into or consolidate with
the Borrower or any other Subsidiary of the Borrower; provided that, in the case
of any merger or consolidation with another Subsidiary, the Person formed by or
surviving such merger or consolidation shall be a direct or indirect wholly
owned Subsidiary of the Borrower; provided further that, in the case of any such
merger or consolidation to which (A) the Borrower is a party, the Borrower shall
be the surviving entity of such merger or consolidation, and (B) a Guarantor
(but not the Borrower) is a party, the Person formed by or surviving such merger
or consolidation shall be a Guarantor;
 
(ii)          in connection with any acquisition permitted under Section
5.02(f), any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that the Person surviving such merger shall be a wholly owned
Subsidiary of the Borrower and the provisions of Section 5.01(i) shall have been
complied with; and
 
(iii)        in connection with any sale or other disposition (which takes the
form of merger rather than a sale of stock or assets) permitted under Section
5.02(e)(ii), any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it;
 
provided, however, that in the case of any such merger pursuant to the preceding
clauses (i), (ii) or (iii) to which the Borrower is a party, the Borrower is the
surviving corporation.
 
(e)       Sales, Etc., of Assets.  Sell, lease, transfer or otherwise dispose of
(including by any sale and leaseback transaction), or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of (including by (A)
any sale and leaseback transaction or (B) an allocation of assets among newly
divided limited liability companies pursuant to a “plan of division” under the
Delaware Limited Liability Company Act), any assets, or grant any option or
other right to purchase, lease or otherwise acquire, or permit any of its
Subsidiaries to grant any option or other right to purchase, lease or otherwise
acquire any assets, except:
 
(i)          sales of Inventory in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
Inventory in the ordinary course of its business;
 
(ii)          the sale, liquidation, or other disposition of assets under the
Company’s Non-Qualified Deferred Compensation Plan when made for the purpose of
distribution to participants,
 
(iii)          in a transaction authorized by Section 5.02(d) (other than
Section 5.02(d)(iii));
 
(iv)          sales, transfers or other dispositions of assets among the
Borrower and Guarantors;
 
83

--------------------------------------------------------------------------------


(v)          dispositions of surplus, damaged, obsolete or worn out property or
property no longer used or useful in the business of the Borrower or its
Subsidiaries, whether now owned or hereafter acquired;
 
(vi)          dispositions of accounts resulting from the compromise or
settlement thereof in the ordinary course of business; and
 
(vii)       so long as no Event of Default shall have occurred and be continuing
and the Borrower and its Subsidiaries shall be in pro forma compliance with
Section 5.04 and shall receive at least 75% cash therefor:
 
(A)         the Borrower and any Guarantor may sell, lease, transfer or
otherwise dispose of assets (including real property) with a fair market value
in an aggregate amount not to exceed $150,000,000 over the term hereof; and

(B)          the Borrower and any Guarantor may also sell, lease, transfer or
otherwise dispose of other assets (including real property) with a fair market
value in an aggregate amount not to exceed $100,000,000 over the term hereof.
 
(f)          Investments in Other Persons.  Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
 
(i)          (A) equity Investments by the Borrower and its Subsidiaries in
their Subsidiaries outstanding on the Effective Date and (B) additional equity
Investments in Loan Parties;
 
(ii)          loans and advances to employees in the ordinary course of the
business of the Loan Parties and their Subsidiaries as presently conducted in
compliance with all applicable laws (including the Sarbanes-Oxley Act of 2002,
as amended) an aggregate principal amount not to exceed $2,000,000 at any time
outstanding;
 
(iii)          Investments by the Loan Parties and their Subsidiaries in Cash
Equivalents;
 
(iv)          Investments existing on the Effective Date and described on
Schedule 5.02(f) hereto;
 
(v)           Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(1);
 
(vi)          Investments consisting of intercompany Debt permitted under
Section 5.02(b);
 
(vii)        subsequent to the end of the Covenant Relief Period, the purchase
or other acquisition of all of the Equity Interests in any Person that, upon the
consummation thereof, will be wholly owned directly by one or more Loan Parties
(including, without limitation, as a result of a merger or consolidation) and
the purchase or other acquisition by one or more Loan Parties of all or
substantially all of the property and assets of any Person; provided that, with
respect to each purchase or other acquisition made pursuant to this clause
(vii), such purchase or other acquisition shall be at all times negotiated
without the objection of the board of directors of the entity to be acquired;
and provided further that:
 
84

--------------------------------------------------------------------------------


(A)          the Loan Parties and any such newly created or acquired Subsidiary
shall comply with the requirements of Section 5.01(i);
 
(B)          the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be
substantially the same lines of business as one or more of the principal
businesses of the Borrower and its Subsidiaries in the ordinary course;
 
(C)          such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to be material to
the business, financial condition, operations or prospects of the Borrower and
its Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower, if the
board of directors is otherwise approving such transaction, or, in each other
case, by the chief executive or financial officer of the Borrower);
 
(D)          the total cash and noncash consideration (including, without
limitation, the fair market value of all Equity Interests issued or transferred
to the sellers of such Person or assets, all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
of such Person or assets, all write-downs of property and assets and reserves
for liabilities with respect thereto and all assumptions of debt, liabilities
and other obligations in connection therewith) paid by or on behalf of the
Borrower and its Subsidiaries for any such purchase or other acquisition, when
aggregated with the total cash and noncash consideration paid by or on behalf of
the Borrower and its Subsidiaries for all other purchases and other acquisitions
made by the Borrower and its Subsidiaries pursuant to this clause (vii), shall
not exceed $100,000,000; provided, that the Borrower and its Subsidiaries may
make purchases or other acquisitions pursuant to this clause (vii) for total
cash and noncash consideration in excess of $100,000,000 so long as immediately
after giving effect to such purchase or other acquisition, the Consolidated
Total Leverage Ratio shall be at least 0.25:1.00 less than the ratio required to
be maintained at such time by Section 5.04(a), such compliance to be determined
on the basis of audited financial statements of such Person or assets as though
such purchase or other acquisition had been consummated as of the first day of
the fiscal period covered thereby;
 
(E)          (1) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, such compliance to be
determined on the basis of audited financial statements of such Person or assets
as though such purchase or other acquisition had been consummated as of the
first day of the fiscal period covered thereby; and
 
(F)          the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lender Parties, at least five Business Days prior to the date on
which any such purchase or other acquisition is to be consummated, a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent,  certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
 
85

--------------------------------------------------------------------------------


(viii)       Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.02(f) in an aggregate amount not to exceed
$84,000,000; provided that immediately before and immediately after giving
effect to any such Investment, no Default shall have occurred and be continuing;
provided, further, that no Investments shall be made pursuant to this clause
(viii) during the Covenant Relief Period;
 


(ix)       (A) the Punch Bowl Investment on or about the First Amendment Closing
Date and (B) after (or substantially concurrent with) the consummation of the
Punch Bowl Investment on the First Amendment Closing Date, additional
Investments in Punch Bowl or the purchase of existing Punch Bowl debt, in an
aggregate amount not to exceed $41,000,000 during the term of this Agreement, so
long as (in the case of both clause (A) and clause (B)) (1) immediately after
giving effect to any such Investment and any related incurrence of Indebtedness,
(x) the Consolidated Total Leverage Ratio shall be at least 0.25:1.00 less than
the ratio required to be maintained at such time by Section 5.04(a), such
compliance to be determined on a pro forma basis as though such Investment (and
any related incurrence of Indebtedness) had been consummated as of the first day
of the fiscal period covered thereby, and (y) the Borrower and its Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in Section
5.04, such compliance to be determined on a pro forma basis as though such
Investment (and any related incurrence of Indebtedness) had been consummated as
of the first day of the fiscal period covered thereby, (2) immediately before
and immediately after giving effect to any such Investment and any related
incurrence of Indebtedness, no Default shall have occurred and be continuing and
(3) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent,  certifying that
all of the requirements set forth in this clause (ix) have been satisfied or
will be satisfied on or prior to the consummation of such Investment; provided,
that no Investments shall be made pursuant to this clause (ix) during the
Covenant Relief Period; and
 
(x)          Investments that comprise the assets of the Non-Qualified Deferred
Compensation Plan.
 
(g)          Restricted Payments.  Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in the Borrower or to issue or sell any Equity
Interests therein, except that so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
 
(i)          the Borrower may (A) declare and pay dividends and distributions
payable only in common stock of the Borrower and (B) purchase, redeem, retire,
defease or otherwise acquire shares of its capital stock with the proceeds
received contemporaneously from the issue of new shares of its capital stock
with equal or inferior voting powers, designations, preferences and rights;
 
86

--------------------------------------------------------------------------------


(ii)          any Subsidiary of the Borrower may declare and pay dividends to
the Borrower and to any other Loan Party;
 
(iii)          subsequent to the end of the Covenant Relief Period, so long as
immediately after giving effect thereto, the sum of (A) availability under the
Revolving A Credit Facility plus (B) unrestricted cash and Cash Equivalents on
hand of the Loan Parties (the sum of such amounts in clauses (A) and (B) being
referred to as “Cash Availability”) equals or exceeds $100,000,000, the Borrower
may declare and pay cash dividends to its stockholders and purchase, redeem,
retire or otherwise acquire shares of its own outstanding capital stock (x) in
an unlimited amount if at the time such dividend, purchase or redemption is made
and after giving effect thereto, the Borrower’s Consolidated Total Leverage
Ratio is 3.00 to 1.00 or less and (y) in an aggregate amount not to exceed
$100,000,000 in any Fiscal Year if at the time such dividend, purchase or
redemption is made and after giving effect thereto, the Borrower’s Consolidated
Total Leverage Ratio is greater than 3.00 to 1.00; provided that,
notwithstanding the foregoing clauses (x) and (y), so long as immediately after
giving effect to the payment of any such dividends, Cash Availability equals or
exceeds $100,000,000, the Borrower may declare and pay cash dividends to its
stockholders in an aggregate amount not to exceed in any Fiscal Year the product
of (i) the aggregate amount of dividends permitted hereunder that were declared
by the Borrower in the fourth quarter of the immediately preceding Fiscal Year
multiplied by (ii) four (4); provided, further, that notwithstanding the
foregoing during the Covenant Relief Period, the Borrower may make the Specified
Dividend;


(iv)         the Borrower may issue (A) rights or options to acquire capital
stock of the Borrower pursuant to employee stock purchase plans, director or
employee option plans and other employee benefit plans and (B) common stock upon
the exercise of options issued under, or pursuant to, employee stock purchase
plans, director or employee option plans and other employee benefit plans; and
 
(v)          (A) Rocking Chair, Inc. may issue Preferred Interests to the other
Loan Parties, (B) the Loan Parties may award to or repurchase from employees of
the Loan Parties the Preferred Interests issued by Rocking Chair, Inc. and (C)
Rocking Chair, Inc. may pay dividends on its Preferred Interests in an annual
amount not to exceed $250,000.
 
(h)       Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation, certificate of
formation, operating agreement, bylaws or other constitutive, other than
amendments that could not be reasonably expected to have a Material Adverse
Effect or adversely affect the interests of the Lender Parties.
 
(i)         Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices except as permitted by GAAP or (ii) its Fiscal Year;
provided, upon 30 days’ prior notice to the Administrative Agent, the Borrower
shall be permitted to change its Fiscal Year end from the Friday nearest July
31st in any calendar year to any other day nearest to July 31st in any calendar
year.
 
(j)          Prepayments, Etc., of Debt.  (i) Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of any Debt
subordinated to the Obligations, except as permitted by the applicable
subordination agreement or subordination terms with respect thereto, (ii) amend,
modify or change in any manner any term or condition of any Debt subordinated to
the Obligations except as permitted by the applicable subordination agreement or
subordination terms with respect thereto; or (iii) amend or modify any documents
or instruments governing any Debt other than the Loan Documents (including,
without limitation, the Permitted Senior Notes), other than amendments that
could not be reasonably expected to have a Material Adverse Effect or adversely
affect in any material respect the interests of the Lender Parties.
 
87

--------------------------------------------------------------------------------


(k)        Negative Pledge.  Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) pursuant to this Agreement and the other Loan Documents or
(ii) any agreement or instrument evidencing (A) any Surviving Debt; (B) any Debt
permitted by Section 5.02(b)(iii)(B) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, (C) the Permitted Senior Notes; provided that such
Permitted Senior Notes may not restrict, limit or otherwise encumber the ability
of the Borrower or any Subsidiary to incur Liens in favor of the Administrative
Agent or any Lender under this Agreement or any other Loan Document and (D) any
Capitalized Lease permitted by Section 5.02(b)(iii)(C) solely to the extent that
such Capitalized Lease prohibits a Lien on the property subject thereto.
 
(l)          Partnerships, Etc.  Become a general partner in any general or
limited partnership or joint venture with any Person other than a Loan Party or
one of its Subsidiaries, or permit any of its Subsidiaries to do so with the
exception of those partnerships or joint ventures existing on the date of this
Agreement.
 
(m)        Speculative Transactions.  Engage, or permit any of its Subsidiaries
to engage, in any transaction involving commodity options or futures contracts
or any similar speculative transactions with the exception of the Hedge
Agreements permitted under Section 5.02(b)(i)(A) this Agreement.
 
(n)          Payment Restrictions Affecting Subsidiaries.  Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents, (ii) any agreement or instrument
evidencing Surviving Debt, in each case as in effect on the Effective Date,
(iii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, and (iv) the
Permitted Senior Notes.
 
(o)        Transactions with Affiliates.  With the exception of inter-company
transactions among the Loan Parties, conduct, and permit any of its Subsidiaries
to conduct, any transaction with any of their Affiliates on terms that are
either not fair and reasonable or less favorable to a Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.
 
(p)        Sanctions.  Directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Issuing Bank, Swing Line Bank, or otherwise) of
Sanctions.
 
88

--------------------------------------------------------------------------------


(q)          Anti-Corruption.  Directly or indirectly use any Credit Extension
or the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 (to
the extent applicable) or other similar applicable anti-corruption legislation
in other jurisdictions.
 
(r)          Use of Proceeds.  Use the proceeds of any Advance or other credit
extension hereunder, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund indebtedness originally incurred for such purpose.


(s)          Capital Expenditures.  During the Covenant Relief Period, make cash
payments made in respect of capital expenditures in excess of $60,000,000 in the
aggregate.
 
SECTION 5.03    Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:
 
(a)          Default Notice.  As soon as possible and in any event within two
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Default, or such event, development or
occurrence, and the action that the Borrower has taken and proposes to take with
respect thereto.
 
(b)          Annual Financials.  As soon as available and in any event within 90
days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, including therein consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated statements of income and a consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion acceptable to the Administrative Agent of Deloitte &
Touche LLP or such other independent registered public accountants of recognized
standing acceptable to the Administrative Agent, together with (i) a certificate
of such accounting firm to the Lender Parties stating that in the course of the
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted by such accounting firm in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge that a
Default of a financial nature under Sections 5.02(a), 5.02(b), 5.02(f) or 5.04
has occurred and is continuing, or if, in the opinion of such accounting firm, a
Default of a financial nature under Sections  5.02(a), 5.02(b), 5.02(f) or 5.04
has occurred and is continuing, a statement as to the nature thereof and (ii) a
compliance certificate of the chief financial officer of the Borrower (A)
setting forth in detail reasonably acceptable to the Administrative Agent the
compliance with the negative covenants contained in Section 5.02 (including
provisions with respect to dispositions and acquisitions of assets) and stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (B) that
includes or to which is attached a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04; provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.
 
89

--------------------------------------------------------------------------------


(c)         Quarterly Financials.  As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each Fiscal
Year, consolidated balance sheets of the Borrower and its Subsidiaries as of the
end of such fiscal quarter and consolidated statements of income and a
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous fiscal quarter and ending with
the end of such fiscal quarter and consolidated statements of income and a
consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by the chief financial officer of the Borrower as
having been prepared in accordance with GAAP, together with a compliance
certificate of said officer (A) setting forth in detail reasonably acceptable to
the Administrative Agent the compliance with the negative covenants contained in
Section 5.02 (including provisions with respect to dispositions and acquisitions
of assets) and stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect thereto
and (B) that includes or to which is attached a schedule in form satisfactory to
the Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04; provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.


(d)         Annual Forecasts.  As soon as available and in any event no later
than 90 days after the end of each Fiscal Year, forecasts prepared by management
of the Borrower, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on an annual basis for the
Fiscal Year following such Fiscal Year.
 
(e)       Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f), and promptly after the occurrence
thereof, notice of any change in the status of the Disclosed Litigation from
that described on Schedule 4.01(f) hereto that could reasonably be expected to
have a Material Adverse Effect.  For purposes of this Section 5.03(e), any
litigation, arbitration, or governmental investigation or proceeding which
involves an uninsured damage claim of $2,000,000 or less need not be the subject
of any such notice unless it is one of a series of claims arising out of the
same set of facts or circumstances which, in the aggregate, exceed $10,000,000.
 

(f)         Securities Reports.  Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to its stockholders, and copies of all
annual reports on Form 10-K and quarterly reports on Form 10-Q, and all
registration statements, that any Loan Party or any of its Subsidiaries files
with the Securities and Exchange Commission or any governmental authority that
may be substituted therefor, or with any national securities exchange, in each
case excluding the exhibits thereto unless requested by the Administrative
Agent.
 
(g)         Creditor Reports.  Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of Debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement and in each case not otherwise required to be
furnished to the Lender Parties pursuant to any other subsection of this Section
5.03.
 
90

--------------------------------------------------------------------------------


(h)          ERISA.
 
(i)          ERISA Events and ERISA Reports.  (A) Promptly and in any event
within 10 Business Days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the chief
financial officer of the Borrower describing such ERISA Event and the action, if
any, that such Loan Party or such ERISA Affiliate has taken and proposes to take
with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.
(ii)          Plan Terminations.  Promptly and in any event within two Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan.
 
(iii)          Plan Annual Reports.  Promptly upon the request of the
Administrative Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Plan.
 
(iv)         Multiemployer Plan Notices.  Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning (A)
the imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in the preceding clauses (A) or (B); provided, however, that the
notice under this Section 5.03(h)(iv) is required to be given only if the event
or circumstance identified in such notice, when aggregated with any other events
or circumstances required to be reported under this Section 5.03(h) could
reasonably be expected to result in a Material Adverse Effect.
 
(i)        Environmental Conditions.  Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries under any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect
 
(j)          Insurance.  As soon as available and in any event within 90 days
after the end of each Fiscal Year, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as any Agent, or any
Lender Party (through the Administrative Agent) may reasonably specify.
 
(k)          KYC Information.  Promptly following any request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act, the Beneficial Ownership Regulation or other
applicable anti-money laundering laws.
 
91

--------------------------------------------------------------------------------


(l)         Other Information.  Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Sections 5.03(b) or (c) or
5.03(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 9.01; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”).  The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
 
SECTION 5.04   Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:
 
(a)          Consolidated Total Leverage Ratio.  Maintain, as of the end of each
Measurement Period (other than, solely for the purposes of compliance with this
financial covenant and not for any other purposes under the Loan Documents, any
Measurement Period which ends during the Covenant Relief Period), a Consolidated
Total Leverage Ratio of not more than 3.50:1.00; and
 
92

--------------------------------------------------------------------------------


(b)         Consolidated Interest Coverage Ratio.  Maintain, as of the end of
each Measurement Period (other than, solely for the purposes of compliance with
this financial covenant and not for any other purposes under the Loan Documents,
any Measurement Period which ends during the Covenant Relief Period), a
Consolidated Interest Coverage Ratio of not less than 4.00:1.00.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01     Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)          (i) the Borrower shall fail to pay any principal of any Advance
when the same shall become due and payable or (ii) the Borrower shall fail to
pay any interest on any Advance, or any Loan Party shall fail to make any other
payment under any Loan Document, in each case under this clause (ii) within
three Business Days after the same becomes due and payable; or
 
(b)          any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall have been
incorrect in any material respect when made; or
 
(c)          the Borrower shall fail to perform any term, covenant or agreement
contained in Sections 2.14, 5.01(e), (i), or (p), 5.02, 5.03 or 5.04; or
 
(d)        any Loan Party shall fail to perform any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by any Agent or any
Lender Party; or
 
(e)         any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $15,000,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
 
93

--------------------------------------------------------------------------------


(f)          any Loan Party or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of thirty (30) days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(f); or
 
(g)          any judgments or orders, either individually or in the aggregate ,
for the payment of money in excess of $15,000,000 or otherwise material to the
Borrower and its Subsidiaries, taken as a whole, shall be rendered against any
Loan Party or any of its Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect provided, however, that any such judgment or
court order shall not be an Event of Default under this Section 6.01(g) if and
for so long as (i) the entire amount of such judgment or court order is covered
by a valid and binding policy of insurance between the defendant and the insurer
covering payment thereof (subject to any applicable deductibles) and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of the amount of
such judgment or order; or
 
(h)          any non-monetary judgment or order shall be rendered against any
Loan Party or any of its Subsidiaries that could be reasonably likely to have a
Material Adverse Effect, and there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
 
(i)          any provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or 5.01(i) shall for any reason cease to be valid and binding on
or enforceable against any Loan Party party to it, or any such Loan Party shall
so state in writing; or
 
(j)          any Collateral Document or financing statement after delivery
thereof pursuant to Section 3.01 or 5.01(i) shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority lien on and security interest in the Collateral purported to be covered
thereby (or any Loan Party shall so assert or shall take any action to
discontinue or to assert the invalidity or unenforceability thereof), other than
in respect of any item or items of Collateral the fair market value of which,
either individually or in the aggregate, does not exceed $10,000,000; or
 
(k)          a Change of Control shall occur; or
 
(l)          any ERISA Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $15,000,000; or
 
94

--------------------------------------------------------------------------------


(m)         any Loan Party or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Loan Party or ERISA Affiliate has
incurred Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Loan Parties and the ERISA Affiliates as Withdrawal Liability (determined as
of the date of such notification), exceeds $15,000,000; or
 
(n)        any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $15,000,000;
 
then, and in any such event, the Administrative Agent (i) shall, at the written
request of the Required Lenders, by notice to the Borrower, declare all or any
portion of the Commitments of each Lender Party and the obligation of each
Lender Party to make Advances (other than L/C Borrowings by the Issuing Bank or
a Lender pursuant to Section 2.03 and Swing Line Advances by a Swing-Line Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrower, declare all or any portion of the Advances, all interest thereon
and all other amounts payable under this Agreement and the other Loan Documents
to be forthwith due and payable, whereupon all or such portion, as applicable,
of the Advances, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, (x)
the Commitments of each Lender Party and the obligation of each Lender Party to
make Advances (other than L/C Borrowings by the Issuing Bank or a Lender
pursuant to Section 2.03) and of the Issuing Bank to issue Letters of Credit
shall automatically be terminated and (y) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
 
SECTION 6.02    Actions in Respect of the Letters of Credit upon Default.  If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s Office, for deposit in the L/C
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, the Borrower shall be obligated to pay to the
Administrative Agent on behalf of the Lender Parties in same day funds at the
Administrative Agent’s Office, for deposit in the L/C Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower.  If at any time the
Administrative Agent or the Administrative Agent determines that any funds held
in the L/C Collateral Account are subject to any right or claim of any Person
other than the Agents and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit in the L/C Collateral Account, such funds shall be
applied to reimburse the Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.
 
95

--------------------------------------------------------------------------------


ARTICLE VII
 
THE AGENTS
 
SECTION 7.01    Appointment and Authority.  Each of the Lenders and the Issuing
Bank hereby irrevocably designates and appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article VII are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.  The Administrative Agent shall
also act as the “collateral agent” under the Loan Documents, and each of the
Lenders (including in its capacity as a potential Hedge Bank or Cash Management
Bank) and the Issuing Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article VII for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article VII and Article IX (including Section 9.03, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.
 
SECTION 7.02    Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
SECTION 7.03    Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
96

--------------------------------------------------------------------------------


(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Section 6.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 7.04    Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Advance or the issuance of such Letter of Credit. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
SECTION 7.05    Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
 
97

--------------------------------------------------------------------------------


SECTION 7.06    Resignation of Administrative Agent.
 
(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 7.06(a).  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 7.06(a)).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article VII
and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (A) while the
retiring Administrative Agent was acting as Administrative Agent, and (B) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (1) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties and (2) in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.
 
98

--------------------------------------------------------------------------------


(b)        Any resignation or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swing Line Bank.  If Bank of America resigns as Issuing Bank, it shall
retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Advances
or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c).  If Bank of America resigns as Swing Line Bank, it shall retain all the
rights of the Swing Line Bank provided for hereunder with respect to Swing Line
Advances made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Advances or fund risk participations in outstanding Swing Line Advances pursuant
to Section 2.20.  Upon the appointment by the Borrower of a successor Issuing
Bank or Swing Line Bank hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swing Line Bank, as applicable, (ii) the retiring
Issuing Bank and Swing Line Bank shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
SECTION 7.07   Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 7.08   No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, arrangers, lead arrangers or co-arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.
 
SECTION 7.09    Collateral and Guaranty Matters.  Each of the Lenders (including
in its or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion:
 
(a)          to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Credit Commitments and
payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 9.02;
 
(b)         to release any Guarantor from its Obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
 
(c)          to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien permitted pursuant to Sections 5.02(a)(iv), (v) or (vi).
 
99

--------------------------------------------------------------------------------


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its Obligations under the Guaranty pursuant to this Section
7.09.  In each case as specified in this Section 7.09, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its Obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
7.09.  In the case of any such sale, transfer or disposal of any property
constituting Collateral in a transaction permitted pursuant to Section 5.02(e),
the Liens created by any of the Collateral Documents on such property shall be
automatically released without need for further action by any person.
 
SECTION 7.10    Secured Hedge Agreements and Secured Cash Management
Agreements.  No Cash Management Bank or Hedge Bank who obtains the benefit of
the provisions of Section 2.11(g), any Guaranty or any Collateral by virtue of
the provisions hereof or of any Guaranty or any Collateral Document shall have
any right to notice of any action or (except as expressly set forth in clause
(iii) of the second proviso in Section 9.02) to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article VII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements upon termination of the aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and, for the avoidance of doubt, obligations arising
under such Secured Cash Management Agreements and Secured Hedge Agreements).
 
SECTION 7.11     ERISA Matters .
 
(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Advances, the Letters of Credit or the Commitments,
 
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
 
100

--------------------------------------------------------------------------------


(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or
 
(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:
 
(i)           none of the Administrative Agent, or any Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
 
(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
 
(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


101

--------------------------------------------------------------------------------


(iv)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Advances, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
 
(v)         no fee or other compensation is being paid directly to the
Administrative Agent, or any Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Letters of Credit, the Commitments or this Agreement.
 
(c)          The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Advances, the Letters of Credit or the Commitments for
an amount less than the amount being paid for an interest in the Advances, the
Letters of Credit or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
ARTICLE VIII
 
GUARANTY
 
SECTION 8.01    Guaranty; Limitation of Liability.
 
(a)          Each Guarantor jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Secured Obligations of each other Loan
Party now or hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
Secured Obligations) whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest (including Post
Petition Interest), premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (all of the foregoing being hereafter collectively
referred to as the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty or any other Loan Document or any Secured Hedge Agreement or
Secured Cash Management Agreement.  Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents, the
Secured Cash Management Agreements or the Secured Hedge Agreements but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.


102

--------------------------------------------------------------------------------


(b)        Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder.  To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance (after taking
into account the provisions of Section 8.01(c)).
 
(c)         Each Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.  This Guaranty constitutes a
guaranty of payment and performance when due and not merely a guaranty of
collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any Loan Party or any
other Person before or as a condition to the obligations of such Guarantor
hereunder.
 
SECTION 8.02    Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto.  The Obligations of each Guarantor under or
in respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, any Secured Hedge Agreement or any Secured Cash Management Agreement
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions.  The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:
 
(a)         any lack of validity or enforceability of any Loan Document, any
Secured Hedge Agreement, any Secured Cash Management Agreement or any other
agreement, document or instrument to which the Borrower, any Guarantor or any of
their respective Subsidiaries or Affiliates is or may become a party;
 
(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, any Secured
Hedge Agreement or any Secured Cash Management Agreement or any other amendment
or waiver of or any consent to departure from any Loan Document, any Secured
Hedge Agreement or any Secured Cash Management Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;
 
(c)          any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;


103

--------------------------------------------------------------------------------


(d)          any manner of application of Collateral or any other collateral, or
proceeds thereof, to allow any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
 
(e)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;
 
(f)         any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
 
(g)          the failure of any other Person to execute or deliver this
Guaranty, any Guaranty Supplement or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or
 
(h)         any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
 
SECTION 8.03    Waivers and Acknowledgments.
 
(a)          Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.
 
(b)          Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)         Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
 
(d)        Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.


104

--------------------------------------------------------------------------------


(e)         Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.
 
(f)          Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents, the Secured Hedge Agreements and the Secured Cash Management
Agreements and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.
 
SECTION 8.04   Payments Free and Clear of Taxes, Etc.  Any and all payments made
by any Guarantor under or in respect of this Guaranty or any other Loan Document
shall be made, in accordance with Section 2.12, free and clear of and without
deduction for any and all present or future Taxes and subject to the limitations
set forth herein.
 
SECTION 8.05   Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, (ii) the Termination Date for all of the Facilities and
(iii) the latest date of expiration or termination of all Letters of Credit, (b)
be binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lender Parties, the Administrative Agent
and their successors, transferees and assigns.  Without limiting the generality
of the preceding clause (c), any Lender Party may assign or otherwise transfer
all or any portion of its rights and obligations hereunder (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as provided in Section 9.10.  No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent.
 
SECTION 8.06   Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit, all
Secured Cash Management Agreements and all Secured Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the Termination Date of all Facilities and (c)
the latest date of expiration or termination of all Letters of Credit, all
Secured Cash Management Agreements and all Secured Hedge Agreements, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date for all Facilities shall have occurred and (iv) all Letters of
Credit, all Secured Cash Management Agreements and all Secured Hedge Agreements
shall have expired or been terminated, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.


105

--------------------------------------------------------------------------------


SECTION 8.07   Guaranty Supplements.  Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit D hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference to “ this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.
 
SECTION 8.08    Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth below in this Section 8.08:
 
(a)         Prohibited Payments, Etc.  Except after the occurrence and during
the continuance of an Event of Default (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party), each Guarantor may receive regularly scheduled payments from any
other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.
 
(b)         Prior Payment of Guaranteed Obligations.  In any proceeding under
any Debtor Relief Law relating to any other Loan Party, each Guarantor agrees
that the Secured Parties shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
 
(c)          Turn-Over.  After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any other Loan Party), each Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.


106

--------------------------------------------------------------------------------


(d)         Administrative Agent Authorization.  After the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).
 
SECTION 8.09   Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at
the time the Guarantee or the grant of a Lien under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 8.09 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations (other than contingent
indemnification obligations) have been indefeasibly paid and performed in full. 
Each Loan Party intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01    Notices.
 
(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:
 
If to the Borrower:
Cracker Barrel Old Country Store, Inc.
 
305 Hartman Drive
 
P.O. Box 787
 
Lebanon, Tennessee 37088-0787
 
Attention of: Jill Golder
 
Telephone No.:  (615) 443-9869
 
E-mail:  jill.golder@crackerbarrel.com
 
Website Address:  www.crackerbarrel.com
   
With copies to:
Bass, Berry & Sims PLC
 
150 Third Avenue South, Suite 2800
 
Nashville, TN 37201
 
Attention of:  Felix Dowsley
 
Telephone No.:  (615) 742-6228
 
Telecopy No.:  (615) 742-2728
 
E-mail:  FDowsley@bassberry.com



107

--------------------------------------------------------------------------------


If to Bank of America as
 
Administrative
 
Agent:
 



Requests for Extensions of Credit:
For operational notices (borrowings, payments, etc.):
 
Stacy Williams
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255

Telephone: (980 387-2731
Electronic Mail:  swilliams52@baml.com
 
For all notices other than Request for Extensions of Credit:
 
Bank of America, N.A.
Street Address: 555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention: Linda Mackey
Telephone: (415) 436-3102
Electronic Mail:  linda.z.mackey@baml.com


If to any Lender:                 To the address set forth on the Register
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 9.01(b), shall be effective as provided in said Section
9.01(b).


108

--------------------------------------------------------------------------------


(b)         Electronic Communications.  Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Bank and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender, the Swing Line Bank or the Issuing
Bank pursuant to Article II if such Lender, the Swing Line Bank or the Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication.  The
Administrative Agent, the Swing Line Bank, the Issuing Bank or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) notices and other
communications posted to an Internet or intranet website shall be deemed
received by the intended recipient upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail address or other written
acknowledgement) indicating that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.


(c)        Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Advances will be made and
Letters of Credit requested
 
(d)          Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(e)          Platform.
 
(i)           Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Bank and the other Lenders by posting the Borrower Materials on the Platform.
 
(ii)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).


109

--------------------------------------------------------------------------------


(f)          Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.
 
(g)         Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Notice of Borrowing, Letter of Credit Applications, and
Notice of Loan Prepayment) purportedly given by or on behalf of any Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, the Issuing Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
SECTION 9.02    Amendments, Waivers and Consents.  No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by the Borrower or any other Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Administrative Agent on their behalf upon its
receipt of the consent thereof) and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)          Except as provided in Section 3.03, waive any of the conditions, in
the case of the Initial Extension of Credit, specified in Section 3.02, without
the written consent of each Lender (other than any Lender that is, at such time,
a Defaulting Lender);
 
(b)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article VI) without the written consent of
such Lender or extend or increase the amount of the aggregate Commitments under
any Facility, or amend the pro rata treatment of any reduction of Commitments
set forth in Section 2.05 or of the distribution of payments set forth in
Section 2.11(g), without the written consent of each Lender directly affected
thereby;
 
(c)          postpone any date scheduled for any payment of principal or
interest under Sections 2.04, 2.06(b) or 2.07, or any date fixed by the
Administrative Agent for the payment of fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document or extend the
maximum duration of an Interest Period without the written consent of each
Lender directly affected thereby;


110

--------------------------------------------------------------------------------


(d)          reduce the principal of, or the rate of interest specified herein
on, any Advance or L/C Borrowing, or any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the rate of Default Interest or
the definition of “Default Interest” or to waive any obligation of the Borrower
to pay Default Interest or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Advance or L/C Borrowing or to reduce any fee
payable hereunder;
 
(e)         change the order of application of any reduction in the Commitments
or any prepayment of Advances between the Facilities from the application
thereof set forth in the applicable provisions of Section 2.06(b), 2.11(g) or
2.13 respectively, in any manner that materially and adversely affects the
Lenders under such Facilities without the written consent of each such Lender
directly affected thereby;
 
(f)          change any provision of this Section 9.02 without the written
consent of each Lender, or change (i) the definition of (A) Required Lenders
without the written consent of each Lender or (B) Secured Obligations, without
the written consent of each Hedge Bank and each Cash Management Bank or (ii) any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
 
(g)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or
 
(h)        release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranties) if such release or limitation is in respect of a
material portion of the value of the Guaranties to the Lender Parties, without
the written consent of each Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Banks and the Swing Line Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or obligations of the Issuing Banks or the Swing Line Bank, as the case
may be, under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by any Issuing Bank; (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or
obligations of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iii) no amendment,
waiver or consent shall (A) change Section 2.11(g) in a manner that would result
in the Obligations then owing under Secured Hedge Agreements or Secured Cash
Management Agreements being junior in right of payment under such Section to
Obligations consisting of unpaid principal on the Advances, or (B) change the
definition of “Secured Parties” to exclude any Hedge Banks or Cash Management
Banks therefrom, in each case of clause (A) or (B) without the consent of each
Hedge Bank or each Cash Management Bank (or a Lender that is an Affiliate of
such Hedge Bank or Cash Management Bank) from which the Administrative Agent has
received the notice described in the last paragraph of Section 2.11(g) and (iv)
the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the respective parties thereto.  Notwithstanding
anything to the contrary herein, (w) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender, (x) the Administrative Agent and the Borrower may make
amendments contemplated by Section 2.19, (y) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement, and (z) if, following the
Effective Date, the Administrative Agent and the Borrower shall have jointly
identified an inconsistency, ambiguity, mistake, defect, obvious error or
omission, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.


111

--------------------------------------------------------------------------------


SECTION 9.03    Expenses; Indemnity.
 
(a)         Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Bank (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the Issuing Bank) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
9.03, or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.
 
(b)        Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Actions),
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless, each Indemnitee from, and shall pay or reimburse any such Indemnitee
for, all fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Transaction), (ii) any Advance or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any
Subsidiary thereof, or any Environmental Action related in any way to any Loan
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Actions), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Advances, this Agreement, any other Loan Document, or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Loan
Party or any Subsidiary thereof against an Indemnitee for material breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Loan Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.


112

--------------------------------------------------------------------------------


(c)         Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 9.03(a) or
(b) to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank, the Swing Line Bank or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank, the Swing Line Bank or such Related Party, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Bank or the Swing Line Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Bank or the Swing Line Bank in connection with such
capacity.  The obligations of the Lenders under this Section 9.03(c) are subject
to the provisions of Section 2.02(d).
 
(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by Applicable Law, the Borrower and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages, as to which the Borrower and the Loan Parties do not waive any
claims) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof.  No Indemnitee referred to in Section 9.03(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)          Payments.  All amounts due under this Section 9.03 shall be payable
promptly after demand therefor.
 
SECTION 9.04    Right of Set Off.  If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, the Swing Line Bank and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank, the Swing Line
Bank or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swing Line Bank,
irrespective of whether or not such Lender, the Issuing Bank or the Swing Line
Bank shall have made any demand under this Agreement or any other Loan Document
and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Bank or the Swing Line Bank different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, the Swing Line Bank and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
Issuing Bank, the Swing Line Bank and their respective Affiliates under this
Section 9.04 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank, the Swing Line Bank or
their respective Affiliates may have.  Each Lender, the Issuing Bank and the
Swing Line Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


113

--------------------------------------------------------------------------------


SECTION 9.05    Governing Law; Jurisdiction, Etc.
 
(a)        Governing Law.  This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, construed and enforced in
accordance with, the law of the State of New York (including Sections 5.1401 and
5.1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.
 
(b)          Submission to Jurisdiction.  The Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, New York and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Bank may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.
 
(c)          Waiver of Venue.  The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in Section 9.05(b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.


114

--------------------------------------------------------------------------------


SECTION 9.06   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.06.
 
SECTION 9.07    Reversal of Payments.  To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, state or federal law, common law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
 
SECTION 9.08   Injunctive Relief.  The Borrower and each other Loan Party
recognize that, in the event the Borrower or any other Loan Party fails to
perform, observe or discharge any of its Obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders. 
Therefore, the Borrower and each other Loan Party agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
SECTION 9.09    Accounting Matters.  If at any time any change in GAAP (other
than a change from the retail inventory method to the weighted average cost
method) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
SECTION 9.10    Successors and Assigns; Participations.
 
(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 9.10(b), (ii) by way of participation
in accordance with the provisions of Section 9.10(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
9.10(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 9.10(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


115

--------------------------------------------------------------------------------


(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitments and
the Advances at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
 
(i)        Minimum Amounts.
 
(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Advances at the time
owing to it (in each case with respect to any Facility) or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B)          in any case not described in Section 9.10(b)(i)(A), the aggregate
amount of the Revolving Credit Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
 
(ii)      Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Bank’s rights and obligations in respect of Swing Line Advances;
 
(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by Section 9.10(b)(i)(B) of this Section and, in
addition:
 
(A)          the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;


116

--------------------------------------------------------------------------------


(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
 
(C)          the consents of the Issuing Banks and the Swing Line Bank (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving A Credit Facility.
 
(iv)      Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)      No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
 
(vi)      No Assignment to Natural Persons.  No such assignment shall be made to
a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural person).
 
(vii)    Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swing Line Bank and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and Swing Line Advances in accordance with its Pro Rata
Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


117

--------------------------------------------------------------------------------


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.10(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.10(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.10(d).
 
(c)         Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of (and stated interest
on) the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, Issuing Bank, Swing Line Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.02 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  Subject to Section 9.10(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.10 and 2.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.10(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.04 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


118

--------------------------------------------------------------------------------


(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.10(a) or (b) or Section
2.12 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  No Participant shall be entitled to the benefits of Section 2.10 and
2.12 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.12(e) as though it were a Lender.
 
(f)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 9.11    Confidentiality.  Each of the Administrative Agent, the Lenders,
the Issuing Bank and the Swing Line Bank agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, Participant or proposed
Participant and (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.11 or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank, the Swing Line Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to Governmental Authorities in connection with any regulatory examination of
the Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems necessary for the mitigation of claims by those authorities
against the Administrative Agent or such Lender or any of its subsidiaries or
affiliates.  “Information” means all information received from any Loan Party or
any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, the Issuing Bank or the Swing
Line Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof; provided that, in the case of information received from
a Loan Party or any Subsidiary thereof after the Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.11 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.


119

--------------------------------------------------------------------------------


SECTION 9.12    Performance of Duties.  Each of the Loan Party’s Obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.
 
SECTION 9.13   All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or any Facility has not been terminated.
 
SECTION 9.14    Survival.
 
(a)        All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Effective Date (except those that are expressly made as of a
specific date), shall survive the Effective Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
 
(b)         Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article IX and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 9.15    Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 9.16   Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


120

--------------------------------------------------------------------------------


SECTION 9.17    Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)         Counterparts; Integration; Effectiveness.  This Agreement and each
of the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
Issuing Bank, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate. 
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.
 
(b)         Electronic Execution of Assignments.  The words “delivery,”
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Loan Document or any other document executed in connection herewith shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the Issuing Bank nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the Issuing
Bank or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.
 
SECTION 9.18   Term of Agreement.  This Agreement shall remain in effect from
the Effective Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired and all Commitments have been terminated.  No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
 
SECTION 9.19   USA PATRIOT Act.  Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and Anti-Money Laundering Laws, including
the PATRIOT Act.


121

--------------------------------------------------------------------------------


SECTION 9.20   Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Article V hereof shall
be given independent effect.  Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Article V, before or after giving effect to such transaction or act, the
Borrower shall or would be in breach of any other covenant contained in Article
V.
 
SECTION 9.21   Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 
SECTION 9.22    No Advisory or Fiduciary Responsibility.
 
(a)        In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.


122

--------------------------------------------------------------------------------


(b)         Each Loan Party acknowledges and agrees that each Lender, each
Arranger and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing.  Each Lender, each Arranger and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Facilities or otherwise without
having to account for the same to any other Lender, the Arrangers, the Borrower
or any Affiliate of the foregoing.
 
SECTION 9.23    Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Advances or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
SECTION 9.24   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Solely to the extent any Lender or Issuing Bank that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Bank that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or Issuing Bank that is an Affected Financial
Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.
 
123

--------------------------------------------------------------------------------


SECTION 9.25   Acknowledgement Regarding Any Supported QFC.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Obligation or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
[Signature page follows]
 
124

--------------------------------------------------------------------------------


SCHEDULE 2.01


COMMITMENTS AND PRO RATA SHARES


 
Lender
 
 
Revolving A Credit
Commitment
   
Pro Rata Share of
Revolving A Credit
Commitments
   
Revolving B Credit
Commitment
   
Pro Rata Share of
Revolving B Credit
Commitments
 
Bank of America, N.A.
 
$
175,000,000.00
     
18.421052632
%
 
$
0.00
     
0.000000000
%
Wells Fargo Bank, National Association
 
$
150,000,000.00
     
15.789473684
%
 
$
0.00
     
0.000000000
%
Truist Bank
 
$
170,000,000.00
     
17.894736842
%
 
$
17,894,736.84
     
45.424181694
%
Coöperatieve Rabobank U.A., New York Branch
 
$
125,000,000.00
     
13.157894737
%
 
$
13,500,000.00
     
34.268537076
%
Regions Bank
 
$
75,000,000.00
     
7.894736842
%
 
$
0.00
     
0.000000000
%
U.S. Bank National Association
 
$
75,000,000.00
     
7.894736842
%
 
$
8,000,000.00
     
20.307281230
%
PNC Bank, National Association
 
$
70,000,000.00
     
7.368421053
%
 
$
0.00
     
0.000000000
%
First Horizon Bank
 
$
45,000,000.00
     
4.736842105
%
 
$
0.00
     
0.000000000
%
Pinnacle Bank
 
$
35,000,000.00
     
3.684210526
%
 
$
0.00
     
0.000000000
%
Synovus Bank
 
$
30,000,000.00
     
3.157894737
%
 
$
0.00
     
0.000000000
%
TOTAL
 
$
950,000,000.00
     
100.000000000
%
 
$
39,394,736.84
     
100.000000000
%



SCHEDULE 2.01



--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF
NOTICE OF BORROWING
 
Bank of America, N.A.,
as Administrative Agent
555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention of: Linda Mackey
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, CRACKER BARREL OLD COUNTRY STORE, INC., refers to the Credit
Agreement dated as of September 5, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the Guarantors party thereto, the Lender Parties party thereto,
Bank of America, N.A. (“Bank of America”), as Collateral Agent, and Bank of
America, as Administrative Agent for the Lender Parties, and hereby gives you
notice, irrevocably, pursuant to Section 2.02, 2.09 or 2.20 of the Credit
Agreement that the undersigned hereby requests (select one):
 
☐  A [Revolving A Credit Advance] [Revolving B Credit Advance] [Swing Line
Advance]


☐  A conversion or continuation of [Revolving A Credit Advances] [Revolving B
Credit Advances]


1.           On                                          (a Business Day).


2.           In the amount of $                                         .


3.           Comprised of                                         .
[Type of Advance (Base Rate Advance or Eurodollar Rate Advance) requested]


4.           For Eurodollar Rate Advances:  with an Interest Period of          
months.


[With respect to such Advance, the Borrower hereby represents and warrants that
(i) such request complies with the requirements of [Section 2.01][Section
2.20(a)] of the Credit Agreement and (ii) each of the conditions set forth in
Section 3.02 of the Credit Agreement have been satisfied on and as of the date
of such Advance.
 
The Borrower agrees that if, prior to the time of the proposed Borrowing, any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent.  Except to
the extent, if any, that prior to the time of the proposed Borrowing requested
hereby the Administrative Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of the proposed Borrowing as if
then made.]


EXHIBIT B



--------------------------------------------------------------------------------


This Notice of Borrowing, and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
electronic mail shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.
 
 
Very truly yours,
 
 
 
CRACKER BARREL OLD COUNTRY STORE, INC.
 
a Tennessee corporation
 
 
 
By:      
Name:
    Title:



EXHIBIT B



--------------------------------------------------------------------------------


EXHIBIT F


FORM OF NOTICE OF LOAN PREPAYMENT


TO:
Bank of America, N.A., as [Administrative Agent][Swing Line Bank]




RE:
Credit Agreement dated as of September 5, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation (the
“Borrower”), the Guarantors party thereto, the Lender Parties party thereto,
Bank of America, N.A. (“Bank of America”), as Collateral Agent, and Bank of
America, as Administrative Agent for the Lender Parties



DATE:
[Date]




--------------------------------------------------------------------------------



The Borrower hereby notifies the Administrative Agent that on
_____________1 pursuant to the terms of Section 2.06 of the Credit Agreement,
the Borrower intends to prepay/repay the following Advances as more specifically
set forth below:


☐  Optional prepayment of [Revolving A Credit Advances] [Revolving B Credit
Advances]  in the following amount(s):


☐  Eurodollar Rate Advances: $                                        2
Applicable Interest Period:                                          


☐  Base Rate Advances:  $                                        3



☐  Optional prepayment of Swing Line Advances in the following amount:
$                                       4



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[signature page follows]



--------------------------------------------------------------------------------



1 Specify date of such prepayment (notice to be delivered one (1) Business Day
prior for Base Rate Advances and three (3) Business Days prior for Eurodollar
Rate Advances).
 
2 Any prepayment of Eurodollar Rate Advances shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
 
3 Any prepayment of Base Rate Advances shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
 
4 Any prepayment of Swing Line Advances shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).


EXHIBIT F



--------------------------------------------------------------------------------


 
CRACKER BARREL OLD COUNTRY STORE, INC.,
a Tennessee corporation,
 

 
By:    
 
Name:
 
Title:



EXHIBIT F





--------------------------------------------------------------------------------